CONVENTIONDE PARTENARI{T
REURX

EN DATE DU3 DÉCEMBRE

2018.
AB: 208 # 12 5 03 A À
———,
———

uen
ENTRE -
ET
LA GÉNÉRALE DES CAR
MER"

ETDES MINES

-ET- |
#1
HONGKONG EXCELLEN MINING INV

|
|
ESTMENT CO. LTD !
AE LEMEN MIE TR A 7 i
-ET-
El

|
KIK MINING SASU
RTK PME AGE HG PUR AA 57

\
LL 1]

RELATIVE À

N° 1791/9328/SG/GC/2018

Æ 1791/9328/SG/GC/2018 5

7

2
TABLE DES MATIÈRES
EX

ARTICLE PAGE
(ES :e) CRE)

ARTICLE 1 - DÉFINITIONS ET IN
ARTICLE 2 OBJET S 2 Æ3R
ARTICLE 3 - CONDITIONS SUSPENSIVES # 3 #4 k # ft.
ARTICLE 4 -DURÉE #5 4 ÆJER
ARTICLE 5 - CAPITAL SOCIAL # 5 ATEMEE A nn 23
À 6 HU

ERPRÉTATION # 1 REX SEE.

ARTICLE 6 - INF( JRMATIONS DISPC JNIBLES

ARTICLE 7 A, S$ AUX INSTALLATION

ARTICLE 8 - CERTIFICATION DES , ; AISABILITÉ EF
VAS THE ME FAIR RE MAR DURE RS E HE AI...

ARTICLE 9 - DÉVE ELOPPEMENT, EXPLOITATION ET SUS

ARTICLE 10 - AMODIATION DES DROITS ET TITRES MIN
DU PROJET 10 4" ACL EC GE AN SE 2 4 x LE)

ARTICLE 11 - COMMERCIALISATION 1 RP ft
ARTICLE 12- COMITÉ CONJOINT Æ DRHÉENS.

ARTICLE 13 - FT
GES DUR HE

ARTICLE 14 - PAIEMENTS 14 {4
ARTICLE 15 - DÉCLARATIONS TIES 3 15
ARTICLE 16 - ENGAGEMENTS 3 16
ARTICLE 17 - ACCÈS À L'INFORMATION FR 17 Rent be.
ARTICLE 18 - ENV TRONNEMEXT ET COMMUNAU

SR PRE 15 PRE

ARTICLE 19 - FORCE
Hi 5 Du)
ARTICLE 20 - G
ARTICLE 21 - RÉSILIATION 36 21 ÆM4é..
ARTICLE 22 - RESPONSABILITÉ ET INDEMN SATION #5 22 4 Hi (Em
ARTICLE 23 - MISE EN ŒUVRE DE LA C INVENTION À 23 Ai fs
ARTICLE 24 - GESTION DE LA SOCIÉTÉ RAA

25 - PERSONNEL 25 #8 L
ARTICLE 26 - PROGRAMMES ET BUDGETS 3 26 #44

ON DES ACTIFS DU PRG JET ET DE L'USINE #8 20 #2 H

ARTICLE

ARTICLE 27 -DÉTENTION
LTÉE

ARTICLE 28 - DROITS

DE PROPRIÉTÉ IN LLECTUELLE # 28 ÉTAT
ARTICLE 29 _ st DUS-TRATTANCE # 29 ht,
ARTICLE 30 - ASSURANCES ÉTÉ T1
ARTICLE 51 - RÈGLEMENT DES DIF
ARTICLE 32 - NOTIFICATIONS # 32

ARTICLE 33 - C ONFIDE:

TABLE DES ANNEXES
HR

ANNEXE À CONDITIONS SUSPENSIVES Hff À ZA ft
ANNEXE B DROITS ET TITRES MINIERS - DÉLIMITATION DU PÉRIMÈTRE MINIER J4 fx
CE 1x 1 ere

STE DES INFORMATIONS DISPOXIBLES TRANSNUSES À HKEMI ff CRE ZX HKEMI

ANN

ANNEXE D CONTRAT D'AM( PDIATION HÉE D 9216 2 fr
ANNEXE E REDEVANCE D'AMODIATION ff E LE AGE

ANNEXE F PROGRAMME DE CERTIFICATION DES RÉSERVES DU PE 8841 HAE RE 8841 8e
LE UNE)

ANNEXE G PROGRAMME DE CERTIFICATION DES RÉSERVES DU PE 11 600 If G 3 11 600 SIP
LUF PUET
ANNEXE FT CHRONOGRAMME Du PROJET FI fE 11 3j 1 1 fa

ET PROGRAMME ET BUDGET INITIAUX HÉt 1 PRG à A. ÿ

MODÈLE DE RAPPORI DE PERFORMANCE HYÉE JALARAIESS pére

“RÉCUPÉRATION DES IMPÔTS DIRECTS ET INDIRECTS SHfl RÉ 25 le fr leg
H-USTRATIF RELATIF AU REMB( 2URSEMENT DU PRÊT D> ASSOCIÉ ff ff L

@)

6)

CONVENTION DE PARTENARIAT
ÉTEUNX

Lg conseil d'administration, en abrégé « GÉCAMINES $ ». En sigle « GCM S.A. », au capital
sol de 2.401.500.000.000 francs congolais (CDD) immatriculée au Registre du Commerce ee du
Crédit Mobilier (« RCCM ») de Luburbash Us le numéro CD/L'SH1/RCCM/14-B-1678,
numéro d'identification nationale 6-193- AUD et muméro d'identification fiscale AO7O114F.
ayant son siège social sis 419, boulevard Kamançol, BP 450, Lubumbashi République
Démocrtique du Congo, représentée au. fins des présentes par Monsieur Albert YUMA
MULIMBI. Président du Conseil d'Administration, et. Monsieur Jacques KAMENGA

AIRE AIRE, ROC AE 45 A 8  #
401,500,000,000 RU RLEKRE , LES SELS GB az pe
ic C“RCCM ») #ic, Hicey CD/L'SHI/RCCM/14-B-1678, HSE SZ 6
193-A01000M, 3% Ein 819 AOTON4F, PF MALE DORE SEA 2 us
1 Kamanyola Xi 419 &, pp 450, ADR HAE K Alberr YUMA MULIMBI #4
DURÉE LE RAR LATE Jacques KAMENGA TSHIMUANGA RAR,

Sraprès dénommée « GÉCAMINES ,
CONS ET D

HONGKONG EXCELLEN MINING INVESTMENT CO, LIMITED, une société régie
par le droit de la Région administra é <

Chine, immatriculée sous le numéro 25-843 Manson siège social ss 12/F, San Toi Building,
137-139 Connaught Rond Central, Hong Kong, représentée aux fins des présentes par Monsieur
LIANG Feng Président du Consel d'Administration, dûment habilité,

RES RED LRERE AURA, RARE PH AR CIE PE HA HU LE ie 1 LESC
ÉGPVIES EME D FH ch 137.130 FERARUE, #4
DT El ME Br

Giaprès dénommée « HKEMI »
EI FR HKEMr”

KINGA-KILA MINING, en sigle KIK MINING SASU, Société Par Action Simplifice
Unipersonnelle, au capital social de 10.000,00 * immatriculée au Registre du Commerce et du
Crédit Mobilier (« RCCM ») de_Kokwezi sou CI

d'identification nationale 6-128-36068T €t num à ge social sis
n° 310, avenue chemin public, quartier latin. commune de Manika, ville de Kolvezi, province du
Lualaba, République Démocratique du Congo, représentée aux fins des présentes par Monsieur
YI Xi, dûment habilité,

KINGA-KILA FLAT, 4e 2 KIK Wa MEL A MAUET TE.
A, HP A 10,000.00 OO UPS TT TL BHIÉiC CRM”) #
ie, io y CD/K71/RCCM/18-B-821, RISUEM EN 6-128-36068T, Fi Hiv ANT

73 AI819188C, ÉROREPETETESS TI Lualaba # Kolvezi T° Manikea [X Latin
#À chemin public A#j 310 5, HER CL ETES

ci-après dénommée In « SOCIETE »

EU FAR “AT”

HKEMI et Ja SOCIETE d'une Part, et GÉCAMINES d'autre part, étant ci-après dénommées
individuellement une « Partie », où collectivement les « Parties »,

HREMI LA A5) 97, SFR, LH HR CH".

ATTENDU QUE :
#

@)

@)

(C)

@)

€)

5 IE ff

FR Kingamyambo #1 Kilamusembo #° [X FT BURN, À
RARE PE A nb pig HEC TÈ ME.

HKEMI est une société constiruée à Hong Kong spécialisée dans les invesüssements miniers
internationaux.

HKEMI # X RARE 9 ME EG Ah Se et À e

HKEMI PRE EEE FO ep 5 ERA R I AUX EU

onjointe des gisements de cuivre er de cobalt de « Kingamyambo »
isés dans les périmètres des permis d'exploitation PE 11 600 et PE.
de partage de production le « Projet »)

BE. HREMI LRRLEZ TR CERN ET ILE CAE RATE 11600
SAUE 8841 5 TRSR EX GE 1 PA fé Kingamyambo #1 Kilimusembo HE PR AU ET REP
C'ÆGE”"),

Dans le cadre de Jeurs échanges, HKEMI et GÉCAMINE
septembre 2017 afin de déterminer Un cadre pour initier des discussions Plus poussées sur les

at : (5) les objectifs de
: (ii) les modalités de
ÿ € (iv) les principes fondamentaux de la réalisation du

DO AMIE. HREND FE RDS 2017 4 0 A HET ST PE né ik 9
REZ, DRE MERDE ATH A sf EE. RUE. HUF 2017 Æ 0 A 21 H
RTE 1699/12128/$G/GC/2017 SRE TES HAE, Liga

PRO Sd friux, & HKEMI A RUE 9 Fr Gi) Æ TS 4 HE F1
HXK: GER SPRL ER AO 5 €, PAG) ASF SE AE A EU.

() Sur la base de ce Procès-verbal, HKEMI er G ÉCAMINES ont conclu un Protocole d’Accord
n° 1712/121 54/SG/GC/2017 en date du 18 décembre 2017 afin de régir les discussions devant
intervenir entre elles (le « Protocole d’Accord »).

ÉFER£NEGE, HREMT A1 MF 2017 Æ 12H 18 D &y TR
1°12/12154/SG/GC/2017 SÉMAER, DRE 2 5 BE 5 à CURE
ER").

(G) Dans ce contexte et aux termes du Protocole d’Accord Précédemment cité et de leurs discussions,
les Parties sont Convenues de collaborer Pour le développement et l'exploitation du Projet,
conformément aux termes et conditions Süpulés dans là présente convention 4 Partenariat (ln
« Convention »).

FER RE PR ER RE 6 0 Am AO LEUR 4 8 fe
D Ci" PARA OA EE LD 5 AA

IL A ÉTÉ CONVENU CE QUI SUIT :
BUT BAR NF by.

ARTICLE 1- DÉFINITIONS ET INTERPRÉTATION
RIRENEAFR

11 Définitions
ÆX

anne:

ainsi qu'à l'article 1 de l'Annexe E -

FRA DIX 1 88 GS Be 9h, LE D (EP HE 4
AIME) GS dm FEU Mn MfE E 403 1 SALE:

Actifs du Projet : désigne tous droits (incluant tous les droits Provenant du Contrat d'Amodiation), dt
intérêts, créances, et toute autre forme de propriété mobilière ou immobilière, dérenus par la SOCI
pour les besoins du Projet ;

DE RAR AD) à ALHE. #

ALES EURE 12 RAGE
ERREUR PE

RAM. Æ A) il
LE PRE EURE PE SCALE ee

Actions : désigne les actions Souscrites pour constituer ou fugmenter le capital social de là SOC"

Hf: FR An 2 Se 2 te

BE) RIRE HAE, PR SCRE2 HA 4
#4 GTIFR, PVR, EURE TT A TUE A

Pour toute Partie, une société ou une entité qui Contrôle directement Où indirectement
directement où indirectement Contrôlée Par cette Partie ou une société où une entité qui

sst Conwrélée par une société ou une entité Contrôlant une Partie. Afin d'éviter toute ambigüité, la

XEHAT: HTT-HITE, FR EURE Ne qu PEN EESS BR 12 7 FT Re ok y
RATES EEE" R CHR HA TI SA EN #9 A mao Ee. PSS, ATK
2 HKEMI 9 XSL 4.

Associés : désigne les associés existants er futurs de la SOCIÉTÉ ;

HA: ÉÉUMUE TE ET

AUSCGIE : désigne PActe Uniforme OHADA reltif au droit des Sociétés Commerciales et du
Groupement d’Intérér Économique adopté le 30 janvier 20 + tel que pouvant être ultérieurement modifié :

AAA 14 Eee ÆÈK 2014 4 1 30 HE 2 a An 3e 26 pe
OHADA fi--ÿx, AORÈIE TT RE UHT AOALTE.

CAMTI : désigne le cadastre nunier de la RDC créé aux termes de l’arücle 12 du Code Minier ;
PRÉC. Ris GR) 3% 12 RH EIRE €) LATE
CAPEX Réel : a le sens qui lui est attribué à l'Article 13.6.3(ü) :

SPAS SEEN 13.6.3()Æ+

Cas d’Abandon : a le sens qui lui est attribué à l'Article 8.5.1 :

FE: HE EUR 851 ki

Cas de Force Maïjeure : à le sons Au lui est attribué à l'Article 19 L1:

TRAIT: SE NME 19.11 #:

Cas de Suspension : a le Sens qui lui est attribué à l'Article 9 6.1;

PUËRE: EME 061 #i

CCI : a le sens qui lui est attribué à P. Article 31.33 ;

FERA HE ENS 5135 #:

Changement de Contrôle : désigne tout changement direct où indirect dans le Contrôle de la SOCIÉ"
RARE. a ARE Cr" BAY fa 14 e jae g f

Chine ou RPC : désigne la République Populaire de Chine. à Compris ses subdivisions er provinces :

UE HORAIRE, (uig NELIEQTER

Chronogramme du Projet : désigne le <chronogramme du Projet qui sera défini dans l'Étude de Faisabilité
Initiale et l'Étude de Faisabilité Mise à Jour ;

HENX: Ac PORTER SERRE AT fre PO MAR ef AU 0 ft A 2.
Cinquième Tranche de Pas de Porte Initial Fa le sens qui lui est attribué à l'Article 14.1 2();

RABTIAAIIA. EME 14124):

JORC #ÿë: RAR XANERT RES, PR ANEME AE 2 AM KA ec gr
SRI AON" A fi MBA ZE D 2 0, FÉES MORE FPE PEER ON A A
(2012 M4) ;

Code Minier : désigne la loi n° 18/01 du 09 mars 2018 portant Code Minier de la RDC :

D'AÈR AE 2018 3 F0 FEAT X FUEL à 4) GRO HE 187001 Ste.

Comité Conjoint : dés; gne le comité conjoint visé à l'Arucle 12 à travers lequel GECAMINES et HKEMI
J 8: L q
Procëdent au suivi du Projet et notamment du Partage de la Production :

RÉBRS. AIS 12 RME AU DEAN HREMI PLU GER, DÉSUEBRER TE 8 4 pl fé
LED

SERA. RIEUITE À PACE HU HE. HE (A DORE A ie 3.2 ÉTAGE A RG 2e
AUS

Constitution de la SOCIÉTÉ : désigne la date d'immatriculation de la SOCIÉ
compétent figurant sur tout acte officiel émis par le RCCM ;

LA ARERT TETE SE ic A CRÉÉE LG RGO A ttes pummeen
CES) Hicéiuzn,

Contrat d’Amodiation : désigne Je contrat d'amodiation signé entre GÉCAMINES et li SOCIETE à la
Date de Signature, dont une copie figure en Annexe D ;

PRASAR. Aka RODAI AS AIASE FIARE don BUG 2h, HE DTARRIX,

É auprès du RCCM

ap nv |

‘89€ Tout contrat de fourniture de matériel ( compris, notamment, la
tif) et de prestation de services ( compris, nomment, les services
AUX nécessaires pour les Activités du Projet ;

AE I: TR A LR Eh 4 RE AE 2 Ant Ag Burt > A
RSA CRETE EMA) RIH£ M:

Contrôle : signifie, en ce qui concerne toute Preonne morale Ou entreprise, le fair d'avoir le pouvoir
d'exercer en fait ou en droit une influence décisive sur la nomina i

gérants ou autres directeurs généraux d.

ce contrôle est réputé
droits de vote attachés
social de ladite personne

Se 6pxt CA AR TIGE, PRE ESA ENNE Aa ONLRO EE, FAR
MB An re PUR REA ASE LRO. Date
RAA ER À PEAR 2 BEA D 2 À (50%) HEEATRS, LEE 527777)
LÆ:

LUE FRA HDI AR AR 2 a 2e ame RTRES EE AO SC ALAR FE Hi DEAD ES
Date Butoir : a le sens qui lui est attribué à l'Article 3 5 E
REA SE LUS 551 #:

Date Effective d’Achèvement des Travaux de Construction de la Phase Initiale : à Je sens qui lui est
attribué à l'Article 9.3.2(i) :

MARY BEM LES ER SEE CS ETETE 2%:
Date d’Entrée en Vigueur : a Je sens qui lui est attribué à l'Article 3.2.1 :

EME: EOUHÉMRS 321 #i

RUTAR HZ A. REXEL 05294,

Date de Production Commerciale : désigne, pour la Phase Initiale et dans les conditio: S
9.3.3, la date à laquelle HKF MINE.

que les conditions suivantes sont réunies
dans l'Étude de Faisabilité, ont ét
pendant trente (30) Jours consécuti
Faisabilité ;

FHER2 1. AR FENTE ET à HAE 9.33 RHENIAE, BARS HREMI
LRU ET ET FRIHSENEZ A. CG PÉPRED CARS 08 ONE RE MERE À ZE ho peus
ÉRRID ER AI Ci) POCHES ZE EME + (30) FA 8 ni DE DEAR 4 JAH DER fe

AM

avec succès et (i) les Installations
$. des Produits conformes aux exigences

Date de Signature : désigne la date de Sérature de l présente Convention par l'ensemble de ses Parties ;
ÉSTE ÉNDRUDES PU TER

Date Prévue d’Achèvement des Travaux de Construction de la Phase Initiale : à le sens qui lui est
attribué à l'Article 9.3.2{ij :

PÉTMRRUTRERE, LE LL 03208.
Date Prévue de Production Commerciale : à le sens qui lui est attnbué à l'Article 9.3.3) ;
BMRAUALER A, JUL 03304 ;

Développement : désigne toute activité en vue de l’Exploitation des Gisements dans le but d'extraire les
métaux et autres substances Présents, } compris la Construction, l’approvisi

FR: RH TUE IC AU 2 A TE gi,
A RES AE AL EG LA 7e 4 de ARR A ME M HER AGR RE {
PTIT ÉTÉ Mo Ne A a Re JE. GE, RER, M. Aa AS den
LLURNARIR, à DUR Se 4 fi 8 MÉÉARER, R TI GAL

DEA PT A MED CEA its,

Deuxième Tranche de Pas de Porte Initial : a le sens qui lui est attribué à l'Article 14. L2(ü) ;
BIRT END LD:

Droits : à le sens qui lui est attribué à l'Article 27.1) :

VAI: LE NES 27.14.

Droits et Titres Miniers : désigne les droits et titres miniers afférents aux Périmètres couverts par les

polygones de « Kingamyambo » et de « Kilamusembo », matérialisés par les permis d'exploitation référencés
«PE 11 600»et« PE 8841 », tels que décrits plus en détail à Annexe B ;

PURE: AJ « Kingamyambo * Æ] “ Kilamusembo ” M DE FF di M De A Je fé
RIBGE, ALARME « 11 600 SERA p « 881 SE", FFE 2 OLA 1 D.

EIES-PGES : désignent, relativement à la Phase Initiale ou à la Phase Addiionnelle (selon le cas), l'étude
d'impact environnemental et social er le plan de 8eSuon environnementale et sociale Y'afférents, tels que ces
trmes sont définis dans le Code Minier ;

Ru Je np ge on cu me
RE A

7

LÀ

Entité : désigne toute Entreprise (y compris toute Organisation à but non lucrauf), société, société à
responsabilité limitée, société à durée limitée (fmited duration “mpary), société en nom collectif, société en
commandite, société en commandite Simple, joint-venture, société anonyme, patrimoine distinct (estate),
fiducie (#45), fondation, Union, syndicat, ligue, Consortium, coalition, comité, société, cabinet ou autre
Entreprise, association, SrBRMSAUON Où autre enuté de toute AAture reconnue par toute juridiction s

RAR: RAA CO AIEAAHEMS) AT, HIRMEAT, FRAFHMA ET, BK
A, HA, DEMLA. Ê RAT, MHIRAN, PAPA, FEAT, Mes,
LE, L£, my, RÉAL, M, ERA, EMA AN, He, AR ERLE — pe
RNA ALTER 2 fé,

État ou RDC : désigne la République Démocratique du Congo, y <ompris ses subdivisions et provinces :

HSRALR (&) : ÉSDITIE CRETE NT R ÉLAN PTE

Étude de Faisabilité : dé Sig

À Un moment donné, l'Étude de Faisabiiré Mise à Jour ou à défaut, lorsque

celle-ci n’a pas encore été réalisée, l’Érude de Faisabiliré Initiale ;

FRÉROURS. RER — UD A HET 47 HE a Re BR ARS ET dr HE où se
SR, JM BURS.

qui intègre les paramètres retenus et approuvés
par HKEMI et GÉCAMINES pour le développement de la Phase Initiale du Projet. L'Étude de Faisabilité
Initiale devra être aux Standards de bancabilité de la Chine er confirmer la faisabilité technique et la viabilité

PÉTER EE RKEÉE HKEMT ARR A ET Ant AO, 2 F1 BU HAT EE2 En
HARAS AO THE DESTIREE | RE AU 4
RURRAE, RATE A ER 7 if, HEDERUTF HE.

(a) La certification des Réserves Disponibles contenues dans le PE 11 60 {

3 11600 SJF RUN À OU GR AO

@) Une description des Produits ;
PRE:
© La procédure proposée pour la conduire des Activités ;

5 BE Ah HAE DU HER

() Les résultats des tests de fatement des Produits et les érudes de rentabilité de leur exploitation :
Fi A TE SHARE A ARTE DES,
() La qualité des produits à détailler, les descri üons du marché de tous les Produits :
q pi ip

2 ci AE DEA 9 6 APE RE 6 LB
Q) Ta nature, l'importance er la description des Installations requises, notamment l'Usine ;

PE BENEROPEME, sf RAP, Je

(h}

0]

0)

&)

0]

{m)

@)

(o)

Les modalités d'approvisionnement en eau er en énergie nécessaires à la réalisation du Projer :

DU SD AK An EE A PS 25 5€

Construire et installer toutes les
saires à la Phase Initiale du Projet,

Re TT AGE DM DR RE HN
D SR ME RAA (CAPE). AJUELI. OUR Len
HE

Les rapports environnementaux Pertinents, étant précisé que l'EIES-PGES de la Phase Initiale
Seront préparés séparément de l'Étude de Faisabilité Initiale ;

TR AR A Rom pu
BARPRES AA MED SUR ATAR ATP

Le Chronogramme du Projet :
ÉUDILER

Les besoins en fonds de roulement Pour les premiers mois d'exploitation du Projet jusqu'à
l'encaissement des Premières recettes de commercialisation Y'afférentes ;

PARA JU HU — HR À RL à k:

Des rubriques concernant k géologie etles Examens géologiques, la géotechnique, l'hydrogéologie,
l'évaluation des capacités en eau potable et en eau industrielle, les traitements métallurgiques et les
descriptions des Installations, l'approvisionnement et h distribution d'électricité, la localisation de
l'infrastructure du Projet, la main-d'œuvre et le Personnel, l'impact sur l'environnement social
(développement d'écoles, routes, hôpitaux, centres de loisirs et culturels, activités agricoles, erc.),
les voies d'importation et d'exportation et les procédures de commercialisation :

UM MER. AC, ALU AERNE. Hé ue
ER ONE PERTE EN LS PR RER
M) CSA mn PP CRRR D, REA RRE à MT ne
COTES ESA

Un modèle financier accompagné d'un business plan et de leur version source éditable ;
RARES TETE BU, LI PAT AE HE MERE de.

Un Plan de Réhabilitation : er

RirE fn

out autre élément exigé par les dispositions de In Présente Convention

AR RER 0 — JUL rR à

Étude de Faisabilité Mise à
Paramètres retenus et 2

PTATÉEPER RE. RRÈÉE HKEMI AK OA a Anita 29H HAE PT BEF 2 TG
DE RSA OI 5 PES AR 2 PE RE AE € 2

PURÉE IPRAE. PARA ARE RO AT fn BF ELU

(a) La mise à jour de l'intégralité des éléments présentés et/ou étudiés dans l'Étude de Faisabilité
Initiale ;
NRA dore,

@) La certification des Réserves Disponibles contenues dans le PE 8841 ;

38 8841 SFR 6 A ft

{c) L'Investissement Additionnel, Compris mais non limité à un budget des
immobilisation (CAPEX) devant êve raisonnablement engagées pour Acquérir, construire, et
installer toutes Jes Structures, routes les machines er tous les équipements nécessaires à la Phase
Additionnelles, notamment l'extension de la Capacité de PUsine, ainsi qu'un calendrier de ces

dépenses ;
FRFCHE, ELRETE AIRE Y r Husa RELAIS AE A Pr 6 ÉD. HAS AE
D ÉIU ZE BE AO se M Fe CCAPEX) , HET) AUDE GE 27, EUR IS 9 FE fr
DIE:

@ Le Chronogramme du Projet complété afin de prendre en compte la mise en œuvre de la Phase

MES À ER LL hf Aya FÉES RASE ROSE Emi
: A

© Un modèle financier mis à jour, AECOMpagné d'un business plan.

LRU NA STTER ÉUETIESTER

Exercice Financier :
Constitution de la SC
SuUNANtS commencent Je

MASSE RE. RFA. MEET ES D EF ER 12 8 3 He ét

MERS AU 1 1H AL 4 12 po ee
Expert Indépendant : à le sens qui lui est attribué à l'Article 31,31 :
HIER: SENTE 313 1#:

Exploitation : désigne l'ensemble des activités conduites par Ja SOCIÉ
Développement, d'Exploitation Minière, de Traitement er de C cialisation :

et liées aux activités de

EE: RFA En, HIER, DL EX, AE FL A x

traitement des rejets et déchets, à l'exclusion du
de la réhabilitation où de la fermerure ;

DL. FRISSÆT RAR, RARE y HARAS ARE HE NE 2, CAE, Wii, Æ
DORE F4 ft ak, IEUFÉ, 4m, AL, ÉTAT
Financement Additionnel : désigne l'ensemble des fonds (+ compris les apports en numéraires au capital

de k SOCIETE) et/ou tour prêt Rp Par des institutions financières, HKEMI et/ou ses Affiliés qui
Seront mis à disposition de la SOCIETE Pour financer l'nvestissement Additionne]

ARR. ARR LM, HREMI PR RTE
&& CHER ARTE) A/R TER.

compris Les apports en numéraires av capital de la
* linancières, HKEMI et/ou ses Afflés qui seront

Finan,
SOC

GETTS ÉNDTILUEE TER HKEMI PRE EE
ñ& CERTA IS » FU/RÉRAR,

AM. RAF do orme,
Gisements : désigne les gisements Couverts par les Droits et Titres Miniers H
FER: FRE AGE PM pp

Indemnités d'Assurance : désigne les indemnités versées à la SOCIT

RÉ. KE PR fé 2 7 4 RES.

*au titre d'une Police d Assurance :

Information Confidentielle : à 1. Sens qui lui est attribué à l'Article 33.2 :
FRERE SEL MEN 33.0 #:

Informations Disponibles : désigne les informations, études, schémas, plans, prévisions où documents
relatifs aux Gisements, aux Droits et Titres Miniers et au Tonnage de Référence, listés à l’ Annexe C H

NE Rp fE CRUE TLC" FC RCE AU nr en fe DA TR,
IFR HAL sr fr.

Installations : désigne toute infras trücture, installation où Équipement de nature immobilière, Construite ou
à construire sur Je Périmètre Minier Pour les besoins de la conduite des Activités, en ce compris l’Usine :

L2 Et FR Pt ep nous. HANE

É RÉRRE. BYTr.
Fe À

A

f1res pour couvrir l'ensemble des

6) les coûts et Jes dépenses de

le l'Étude de Faisabiliré Initiale) ;

de la Phase Addirionnelle : (iv) les

is les intérêts) ; (vi) le Pas-de-Porte

tion des personnes affectés (en ce

Où bâtiments appartenant à GÉCAMINES

res Minicrs) ; (vi les coûts de fermeture et

2 t () éventuellement, les coûts er frues RORREES Pour obtenir les tiues supplémentaires

visés à l'Article 8.4, 1. Le montant de l'investissement Additionnel sera déterminé par l'Étude de Faisabilité
Mise à Jour ;

FER: 7 A POULE a fun a RES Go Ham, LUE
ft, GUETTA, HER CERTA SERA 6 po) 5 GD IN. Gi) HR
nn TETE GG) HAS, C) DEEE TOP ET GREAT,

Ci) RATER, FREE gi CAR AXE 18 A0, BONES #5
Je RUB 7 fo émis 7e) Ci) HR MAER M. LR (x) inf, ARE
841 FRA ARBRE sn, FACE Ge 7 4 om eme

Investissement Initial :

dépenses et coûts de la Ph iale, y Compris notamment :
d'exploration, d'essai et d'étu is l'Étude de Faisabilité
(D les dépenses liées aux Travats de la Phase Initial

appartenant à G
Par les Droits et Titres Miniers) : (ii) les coûts de fe
Ene2gés après la Date de Signature jusqu'à la Date d'Entr
Initial sera déterminé par l’Étude de Faisabilité Initiale ;

FRE. FDA EE € 9 na tu a, HE Gi) DELTA
HtIe pe, RCE MEME ann tt 2. G) FAR. Gi) SVIMADT EE T Fee (9
BA: Giv) RATE: Cv) FAIR GE ER À CAFE) à Cri BATIR Ci) ER
REME HMAELS 220 up 9 SÉRIE Fer ep, BREL F 2 ne —
BALE RIRE EN 5 Ci) GÉANT EUR Gx) PAR NCA LS 2 Je 2 2
LEA PA Rd em ne

CDS ANPTR

Jour Ouvré : désigne un jour autre due le samedi, Le dimanche ou un joue férié en RDC, en République
Populaire de Chine (RPC) et dans le Région administrative spéciale le | long Kong :

LR: RIM, RJERRUR Ce), FAR LA
ff;

Minerai : désigne toute roche Contenue dans les Gisements contenant du cuivre, du cobalt et toute autre
substance valorisable avec Jes Moyens techniques actuel ;

TÆ: FR HR Dr et ALLIE TR The À PRAOSE RL RÉSDEIER In ff y.

dns

Montant Total d'investissement : désigne la somme de l'investissement Initial et de l'Investissement
Additionnel ;

RE RER MA. FR DE VE Au HI DE HE.
Notification de POpération Envisagée : à Je sens qui lu est attribué à l'Article 27.4 ;
BRIE SEX HUE 274%,

OHADA : désigne l'« Organisation pour l'Hammonisation en Afrique du Droit des Affaires y créée par le
Traité de Port-Louis (Île Maurice) du 17 octobre 1993, ec révisée le 17 octobre 2008 :

OHADA: #4} 1993 € 10 F 17 FÉSRGRE CEE RAT) SARA TE ÉEURE
A4 F 2008 4 10 F3 17 AfSiT:

Opération Envisagée : à le sens qui lui est attribué à l'Article 271;
NX: EME 271 4

OPEX/CAPEX Convenus : a le Sens qui lui est attribué à l'Article 13,6.1 É
BEBÉRE /PAU. RECRUE 13.61 &;

OPEX Réels : à le sens qui lui est attribué à l'Article 13.6.3() :
EPERRE. EU AL 13.6.3()%#:

Pas de Porte : a Le sens qui lui est attribué à l'Article 141.1;

AIRE: SE EUR 1411

Pas de Porte Initial : à le sens qui lui est atuibué à l'Arucle 14,12 ;
PHRASE NL 14,12 %:

Pas de Porte Additionnel : à le sens qui lui est attribué à l'Article 14.2.1 ;

FEAT: SEX PEU 1421 Æ:

Périmètre Minier : d Signe le périmètre minier couver par les Droits et Titres Miniers tel que décrit et
délimité par les références mentionnées à l'Annexe B, sur lequel les Gisements, les Installations à construire
etles interconnexions des sites Sont ou seront localisés ;

FX: URULUTE TT Ie FULHSÉE B MAR ARULE, FOURS Rae in pa
D PRO EE A fo FH,

Période de Suspension : a le Sens qui lui est attribué à l'Article 9.7.1 ÿ
FUEMARR SE CLS 01

Perte : désigne tout préjudice, dommages et intérêts, dépcasp (en ce inclus les honoraires des conseillers
raisonnablement engagés), toute pénalité, amende (en ce i chés les intérêts de retard), à l'exclusion de toute

perte de chance ;

DR: RENTE, RUERRE, SM CALHE AH SE (HO AH) DRSLHEUENE TE
CUS), LIÉE ESS

Phase Additionnelle : a le sens qui lui est attribué à l'Article 9.1 (i :
AEBTSE: EVE 9.1) #:

Phase Initiale : à le sens qui Jui est attribué à l'Article 9.1(ÿ) :
LÉUEERETE. 910%:

Plan de Réhabilitation : désigne le plan décrivant les modalités de réalisation et le budget prévisionnel
nécessaire à la réhabilitation du Périmètre Minier conformément aux dispositions du Code Minier ct du
Règlement Minier :

ABS. Ait GER) 40 OLA) PRE HE EP dm
LE NÉPETR

Polices d'Assurance : a le Sens qui lui est attribué à l'Article 30.11:

RÉ: EX HUE 301 1%:

BEA IH. EMAIL 141294,
Prêt d’Associé : a le sens qui lui est arrribué à l'Article 15.13:

DEL ETE IE #:

Sonaipes Comptables Généralement Admis : désigne, sous réserve de la réglementation applicable à la
SOCIÉTÉ, les normes comptables prescrites par l'International Financial Reporting Standards - IFRS ;

ARR RME u Me pit qu
DEA SEE TETE

Prix de Vente : désigne le prix ABTÉÉ au comptant de produits simulaires aux Produits, tel que fixé au LME
OU au MB, moins les frais de transport, d'assurance, de stockage, de contrôle de qualité et d'exportation,
augmenté des éventuelles Primes ou diminué des éventuelles décotes applicables en fonction de la qualité
des Produits et des Standards en RDC ;

ROTH. Hé LME 2 MB AUE A A MO 2 mm de pu His, pars
He, Ci. DURE BA LI 2, QUE TE OT TT CÆ) À FA RE An HT 9 2
ARR HT EG MK:

Où semi-finis provenant du Traitement du Minerai dans les Installations

Produits : désigne les
hodes de cuivre et l'hydroxyde Sobalteux, produits selon les spécifications

de la SOCI

AUDIT EZ TE BR A OT fre mere CRD NA

5
CHE

Profit : désigne les bénéfices avant iméréts et impôts de k SOCIÉTÉ (EBrr ou 1
d'Exploitation). établis par les états financier. de k SOCIÈTÉ ;

AE: PAL A JR ea 0 CE RENE AID a ru»

Programme(s) de Certification : désigne, selon le cas, Je Programme de Certification des Réserves du
PE 11600 et/ou le Programme de Certification des Réserves du PE 8841 :

RU REtn, 2 11600 PRE RNA TDR / 50 5 BBA SH RAR fi MA it
Xl:

Programme de Certification des Réserves du PE 11600 : a le sens qui lui est attribué à l'Article 8.1.1 ;
# 11600 SRE EAN. FE SCENLS 8.1.1 Æ.

Programme de Certification des Réserves du PE 8841 : à le sens qui lui est attribué à l'Article 8.1.2 :
FF su ERA N, EX ÉUUE 8.12 &,

Programme et Budget Approuvés : à le sens qui lui est attribué à l'Article 26.3,1 ;
SMÉRSETRIS ME, à MAIL 26.31 ge,

Programme et Budget Initiaux : à le Sens qui lui est attribué

Arücle 26.1.1 ;

PÉLETALS HE. EX VEULS 26.11 &
Programme et Budget Proposés : a le sens qui lui est attribué à l'Article 26.2.1 :

RÉUSRAREX. CL 26.21 &,

Projet : désigne le projet visé au point (D de l'exposé préalable et dont la réalisation fait l'objet de la présente

Convention ;

HA: KIT: FD) RE MOI A A MRRNA UNSS.

Protocole d'Accord : à lc sens qui lui est attribué au Point (F) du Préambule :

RAR HOEBUTE Ch ROME :

Quatrième Tranche de Pas de Porte Initial : a le sens qui li est attribué à l'Article 14.1,2{iv) ;
BTE AÎIR. je XLR 141260) &:

Rapport de Performance : à le sens Qui lux est attribué à l'Arricle 13,71 :

MP OUEN 1371 #:

“int Pour l'année passée et l'année en cours, la
SOCIETE et pour chacun d’entre eux : (i) le
fl S-Traitance conclu(s) avec Ju Gi) Les

ons du ou des Contrat(s) de Sous-Traitance

Y

FORMÉ: AH J: SERRES, PE À CRE Au té eu

ÉOOPUTE PAT (ee) RER A 4 18 fr] de CREER) à Go FOR
FE Gi) EX À nn 2e ee 8

Redevance : à le sens qui Jui cst attribué à Article 10.2. ;
D'AUÉRM NES 10.2. &:

Règlement Minier : désigne le décrer n° 038/2003 du 26 mars 2003 portant Règlement minier de la RDC,
tel que modifié par le décret n° 18/24 du 8 juin 2018 ;

P'LÆ. AI 2003 3 À 26 ARIR (&) API) AE 038/2003 SES HK 20184 6
A 8 HO 18/24 SE Hénr,

Règles de l'Art : désigne l'ensemble des Praiques. méhodes, standards, normes er actes ayant trait à la

pon&pton, la construction, It mise les Service, l'exploitation et la mais nance, + compris
l'approvisionnement en Pièces de rechange, des ouvrages et & PU: néralement suivis ou
APProuvés cn application des normes de l'industrie minière internationale p. iétaires et exploitants
de projets miniers, lesquelles Pratiques, méthodes ct standarde $ $ sont compatibles avec le

droit congolais, Les Règles de l'Art sont choisies dans l'éventail des pratiques, méthodes, Standards, normes
SE actes possibles : (i) généralement appliqués par des exploitants de projets Mimers d'une taille ct de

Saractéristiques de fonctionnement similaires au Projet ; ex (à) en ce qui concerne les Installations, conformes
on stUEtONS et recommandations d'exploirats St de maintenance émises par les fournisseurs et les

FT LH: FETE Nb fr pu FR P'LIR A FAR A Re ae BEBE BR NEHE it

BH, HAE, a LÉ DUENTES ER IDE HE. HEATH. AC EE 44 ag
PE LI EEE BUS, BRL, DE RH, RAT ARUR CL) ARMÉE. M
FRÉSRER, PRES HAE, HÉDU ANT Ah Et fr HE, D SAR RATE pe
MAR LR 4 a (A LOST ER PRO RE A pe HE UE NA
HAT.

autre Minerai, selon le cas, au sens
5 Miniers permettent l'exploitation (à
ls Droits er Titres Miniers):

FAR: FFE JORC HG, CARNET TTR HOUR 07777 BiFI/aRH
LES PARA ETAGE ep pape R#h) :

Réserves Exploitables : désigne les Réserves Disponibles identifiées dans 1: ude de Faisabilité Initiale
et/ou dans l'Étude de Faisabibré À Jour, comme pouvant être exploitées en *Pplication du procédé
hydro-mérallurgique retenu dans lesdi, études ;

DRM CAR AR a HR ER
F6 FER ie PART ZEN AE HO GR.

Réserves Exploitables Garanties : désigne un niveau de Réserves Exploitables égal à un million de tonnes
(1:000.000 9 de cuivre et à cent mille tonnes (100,000 5 de cobal :

PRETFER ER. RE SE HE 506 1,000,000 M) AAA SEE 75 nt (100,000 ME» f4&k ft ny
LES 7
16 f # A
/

Par la SOCIÉTÉ pendant une durée

Situation de Non Profitabilité : désigne l'absence de Profits r
étaux à Un niveau inférieur aux coûts

de trente (30) Jours consécutifs par suire d’un hute des cours des
de revient estimés irréductibles de la SOC ;

LETIL As fe LS j BUS C0)

FAAL HE. Ai RATÉ FREE A FJACRT
MA AE A AUROTS

SOCIÉTÉ : à le sens qui lui est attribué à PArticle 2.1 ;

LB 21

A: Lit

Sûreté : désigne toute hypothèque, £8e, privilège, garantie, garantie financière. créance, revendication,
Servirude, charge et privilège de toute autre narare

HR: RENAN, DURS RSR, ME, MER, GR, ue, HAL, HA GENE
RÉEL AR A

Tiers: désigne toute personne qui n'est Pa$ signataire de la présente Convention :

BE: RIRE PRÈURE BE HAE fr À

à sources Visées dans les Informations Disponibles
Voir un niveau de Réserves Disponibles égal à un million trente mille
€tcent dix-huit mille huit CENT Quarante-six tonnes de cobalt (118 846 tCo) :

Portant sur le Périmètre Mini
tonnes de cuivre (1 030 000 rc:

SAT. AIR EP D D AUTIE DATES 70 SF SERA y C1,030,000 1 )
HA JA à LUELTUE PT TN 118,846 1) ÉkfOnT If,

Traitement : désigne la transformation, la fonte et le raffinage du Minerai, des rejets er déchets, comprenant
la production des Produits, er inclut le concassage, l'échantillonnage, le pesage, l'analyse, le raffinage, le
traitement, le ansport, la manutention, Je Stockage, le chargement, la livraison des Produits, mais n
Pas l'Exploitation Minière ni le Développement ;

AE. MENT: 77 RE MM, Of nee HN NE TE
LUN PAUSE Et, MUE, Ge RAI. IR GIE ILIE RATER,

Transfert: a le sens qui Jui est attribué à l'Article 27.1 :
RE: EU 271 #:

Travaux : désigne tous les travaux et IMESUreS nécessaires pour mener à bien le Projet conformément à la
Présente Convention :

LÆ: FR bi A 2 ra Eh À HT Fe CARRÉ) AMEN,

Travaux de Construction : désigne l'ensemble des Travaux er Activités devant être menés à bien pour
construire les Installations du Projet, en ce Compris la mine et l'Usine :

RATE. ARS RE RE ts CATULALLT ) M SE NO AE A pnge
Troisième Tranche de Pas de Porte Initial : à le sens Las sst attribué à l'Article 1412 (ii) ;

PEÆMMRANM.

AE ULSS EAEMER

USD ou Dollar US : désigne la devise ayant À tout moment cours légal aux États-Unis d'Amérique ;
RG: AS RUE Où PT tas er,

Usine : a le sens qui lui est attribué à l'Arücle 2.2(i) :

LP: EUR 2.2(iü)# :

Valeur de Marché : désigne le prix moyen LME ou MB, selon le cas moins là moyenne des frais de
transport, d'assurance, de stockage, de contrôle de qualité et d'exportation du même mois, augmenté des

ER, ik, LEA
E ju ET AE 2R a ri GE

EE MB ARC ESL TP ETP EE ERES H ft
PAR RE HE ROUE Ce) EM A9E
HORUATE E AGEN

Volume Minimum : à le Sens qui lui est attribué à l'Article 13.5. LOT:
DUT IS Ta TE 135.1(0)%: A1

Volumes Réels : à le sens Qui lui est attribué à l'Article 135.2,
RRURPER EX LEE 13,524.

12. Interprétation
MA

Dans la présente Convention, sauf précision contraire :
Ab, BRIE AR ALE

@ LS titres attribués à ses Articles et Annexes n'ont Pour but que d'en faciliter la lecrure
<Ene sauraient aucunement en influencer l'interprétation ;

FR BRAIP PA e e TÉGMIMERE:

Gi) Les mots au singulier s'entendent également au pluriel et inversement : les mots au
ï ï rsement ; les mots visant de
façon générale une Personne visent toute personne physique ou morale ou toute autre
entité, disposant ou non d'une personnalité morale distincte ;

HR I ÉMAARE ASE, RFI. DORA HE Hi peu tente KR?
GET AE LE & 188 À A, RES AEBE HE At À ph, MA it
ICE RARE.

es ou Annexes s'entendent comme des renvois à des Articles ou
dnnexes de la présente Convention et un renves À cette Convention comprend toutes
les Annexes à cetre Convention ;

DETTE nf, { QUEUE OT ÉVENTUR
»

CETTE >
/
4 a
‘4
18° 7.

Gi)
üv)

«)

(vi)

(si)

(TN)

(is)

@

(i)

(ii

Les renvois à une Convention ou autre document sont réputés comprendre également
les modifications ou avenants dont k convention ou le document en question à fait où
fera éventuellement l'objet ;

AUTRE RESTE" ANSE x Hi PANNE T DES
I ÉEIE HER HR Hi

Toute référence à un uibunal renvoie à la juridiction compétente en RDC:

RÉ SEE" RARE (4) LÉ LUF

Toute référence générale à la loi ou aux règles de droit, s'entend comme englobant non
seulement toute disposition. législative applicable, mais aussi à toute disposition

DRE TRES EAU", Gif DURE UNS TA
Bts RE ARE EX (RE re,

Toute référence faite à une loi ou à une disposition législative est réputée comprendre
toute modification ou nouvelle promulgation de cette loi, toute disposition qui Y serait
substituée, ainsi que toute loi en découlant :

HAE" BH HE Et (tofs y M MATE,
CLP E

Toute référence à un mois Où une année s'entend d’un mois calendaire où une année
calendaire ; :

BPRBERR *H f cpe FR ERA" a «Hpj4” :

Les expressions « incluant », « inclut », et « incluent à (ou celles de portée similaire)
entendent comme suivies de “sans limitation":

“UÉ" “y” CALE AUX (A 2 MERE NES AE AIR
F7:

AE PAR Hi M BE Yu ga DE 2 He SE LA fe TA AIR Ge Au ou A A tDiX
PAGE:

immatriculée ;

DÉPZTEES

AE EME,

Toute référence à une Personne où à une société sera interprétée de manière à inclure
Ses successeurs, cessionnaires ou ayants droit autorisés :

DETTE) CAR" HE HD 2 HS AR à Hitman

ÉCRIRE #
47
Æ

Len

LT Re pe Hip
HR Ce RAS AE
HE. HA AAC CU EH Le

ART Jo 7m au
È es GI SL EG jure fn
RTE AIAEOA HA dr 4 Rte HR At

PHRASE] 2P PU, 2p onu
PUUAP tes nvdes y

Gm)
PHARE IG HET LE fu 9 CAC SP ST NS Ci
: VORUAUOT) AuasaId

FDP une IGOUULOJUOD Jon np PRIT AUS] 2p Sprurz autod nv moy ()
REZ RHONE FAT

FSU 2p LoBEOx p 19 uon»dsod PP SPEARS HSEDY @

ÉADATE TRE T'es RES ARNAQUE. UMR

Pan 310 sq

2h99 o0b sues Hammond ua 19 samanyr SEMPUO9 sp yrnp>x 19/0 19 anq mod HIHDOSET ge
EAU T TT) Er lé Le GENE HERAXE Er RME ES UE
1047 Rp HAND ta ospuu ef Doaë ua
2-4 Sp smboidiop: sont go 19 sroup SAP 2p go mod v uonuyauo) amas CET:
CRÉÉ:

LAfGO -z TOLLAY

NE
SH GE 2 DU 2H 2 AGE a CN) SF He 18 Ne ge ep CE)
HCRÇU SRE EM GO AA 22 IRC td pa ge se LEFCR LFAR ED

ANNOD neroyy Sop 1 SourFY sop PUOREUDIUL posuor) à red
sanqnd ajqunp luataddopoaap 2p NE U JUUpUST np SNAUUEpUO] sodouprd
SIP So Que su2 “Sapur 52 “AEvonEuOU rrur 2PASRPUT] Sup sajquorddr
IWURU sauriou xne 1091921 98 « JeuoneuoQUr IAIUTUT AMISNPUT j 3p saurrou » S>T (ax)

CR:
LES ELITE EEE CHHD GUN. Ne CH) CET E TT

2: 08007 np anbnemotupc} onbrjqndoy
TE AWUPAISNPx> auodder 35 « 2SRO8UC » no « sROBuOD » y UMA ANO (aix)

RAR LLETEE7 TP ET «PR, YE ,Ei,

ESPN EU
SUHOJ Sonnt sos v enbrddrs uorcordxs SUP no jou unp UORIUP Gux)

Gv) Initier et poursuivre Je Développement du Projer cr les Travaux :

BAISE bi ERAILE,

y) Démarrer et Poursuivre PExplotaun Minière ;
QELES TA
Gi Traiter le Mincrai afin de Produire des Produirs -

BEM LA AE eo

(vi) Commercialiser ee livrer les Produits ;
LR
(iii) Mettre au point l'Étude de Faisabilité Mise à Jour, conformément AUX termes de la

Présente Convention :

LES #kibl PRFRE DES aa qu

Gs) les Parties en conviennenr selon les dispositions de l'Atticle 9.4, metrre en œuvre la
Phase Additionnelle : er

() #26 Convenue par Jes Parties,

ARTICLE 3 _

FRERE

3.1. Conditions Suspensives
FERA
Les obligations des Parties au ütre Subordonnées à la satisfaction
Préalable des Conditions Suspensit
FH 47 22 ne FREE à pe ge Hat.

3.2. Entrée en Vigueur
ÆX

3.2.1 La présente Convention er les droits er Obligations des Parties au titre des présentes Entreront en
Sueur à la date à laquelle l'ensemble des Conditions Suspensives auront éré Satisfaites
Conformément aux dispositions de la présente Convention (la « Date d'Entrée en Vigueur ».
LES TETE GORE FRERE (je
ZE X CEXMZ En,

3.2.2 et de l'Article 3,2 L le présent Article 3 (Conditions

3.3.

3.3.2

34.2

Déférends #1 Arbitrage), l'Article 32 (Not ions), l'Article 33 (777777 l'Article 34 (Exchsinità
et l'Article 35 (Sépulaiions dires) prennent effet à Sompter de la Date de Signature.

KÉRE 31 4 FLE, 4 5 & GRR) F1 Æ CESR) El
B1Æ Ch) ÉRE CHR) | #5 261 # CARRE US HR)
NE: CDS) 32% (An BE (RER) 8448 CHE
Mika 9 2 ge CHE ) ABC AZ HR.

Satisfaction des Conditions Suspensives

FERA AONE RE

BP Hi € ne 6, ARE SE PE ET a F, ÆRSS HE G)
OULES 7 “REA M").

RE

Défaut de Satisfaction des Conditions Suspensives

DA ANR

Tranche de Pas de Porte Iniria] ne serait pas pavée à
Wticle 141.2; ï

Parties, sauf si celles-ci en conviennent autrement

FO RE 06 N DIS SE 14.120) PES AO HER 74 RABAT ER ÉTAM) LEE

L'IMEPES AT AC AR PE, BRIE SH pre ge, PAU EE 7 6 AE 3 HE
COR STT RTL PT | SX

ÆXBIXEMZ Ant, SL et
is ÉRCR LE) 2 ja eme fee RÉ RER RUE X #4.

ARTICLE 4 DURÉE

SF 4 MIE

41.

27

BRAU 3 frR se op, FOIE RE HE, PARU EE AH EU 29
PER REZ #4, DÉME FURES À A0 fE pra FRRL & 4 nb ft Cn
RD His hf, ASE fra

4.2,

LESLIL TETE BRIE He LE do 2 de, FRERE RE 11600 SFRAAE
8841 PARLE TL TE Teen) FO ae
ESPACE

ARTICLE 5 - CAPITAL SOCIAL

SRE X

5.1 HKEMI déclare et Sarantit à GÉCAMINES que l'intégralité du Capital social de la SOCIÉTÉ est,
à la Date de Signature, et sera foujours, à la Date d'Entrée A Vigueur, détenu exclusivement par
HKEMI, sous réserve du respect des lois et règlements en Vigueur en RDC.

HKEMI CRE ILET TE RTE (4) MATE FAMAUNEEF, FE
AE EZ Ha. A “] AREA EE PE douée I HKEMI HAE ILE

2 Les Associés de la SOC: léterminent librement le montant du Sapltal social de la SOCIÉTÉ,
conformité avec le droit applicable

Hi FR RON, FOR 2 ep on

53. Les Parties Sellaboreront à l'effer de trouver des Modalités appropriées de mis en application des
dispositions de l'article 71 bis du Code Minier.

AO 5 fe D fe si pr is) Pb ME 2 Aie 5

ARTICLE 6- INFORMATIONS DISPONIBLES
ÉTÉ

AMINES confirme que l'Annexe C lisre l'intégralité des Informations Disponibles.

61. GÉ)

Fe RO ki HIT C su FAIRE |

62. HKEMI reconnair du'à la date des présentes, l'intégralité des intormations lisrées dans l'Annexe €
lui a été transmise,
HKEMI ff i\ Er ENTIER ÆBDMAE C SRE 5 08 dy ÉONUTÉE
HKEMI,

CURE SES

6.3. HKEMI renonce à toute réclamation et recours contre GJ AMINES sur le fondement où en

relation avec les Informations Disponibles,

HKEMI RSEIE HT {S Lab DBLTE AXE FORGE fr for ESKANE UF,

f #4

ARTICLE 7 -ACCÈS AUX INSTALLATIONS
DR 7 ADEME À

71 Chaque Partie sera en droit, durant les heures ouvrées, à des intervalles raisonnables, avec un
Préavis minimum d'une (1) semaine et à ses frais, d'avoir accès à er d'inspecter toutes les
Installations liées au Projet, de même que les livres, registres et comptes tenus par la SOCIÉTÉ,
Sous réserve que ces inspections n'interfèrent pas avec les Activités de la SOCIÉTÉ.

ÆÆ DEN — CD) DE A EL PJ Pa) 2 ER. FORTE LI A FR #4

AE HE DE #5 X2 PT EE, ARBRE LE 2 ER HOME ic fé AI Pr,
TERRE REA DES AE NOR EE 5h

72. Chaque Partie sera en droit de recueillir des échantillons sur le Périmètre Minier à des fins
Sant entendu que chaque échantillon demeurer la Propriété exclusive de la

MSP BE2 F1 Hg Ex AA, HAT CPREGERE LUE 5 He ho

ÉPÉELE)
it.

73. Parles présentes, il est entendu que si du Fait d'une telle inspection, une Partie considère que des
MESUrCS correctives seraient nécessai
Sa conformité avec les stipulations de la présente Convention, les Parties devront se réunir afin
d'évoquer lesdites mesures. Les Parties s’entendront de bonne foi sur la nécessité de mettre en
place de telles mesures correctives.

BEAUX, & HE, RÉ TULER SE, 4 ct DL Eat Ti
FA AS RIT RH GR 4e be BUS SE ST LA LE IRL AH, ARS SEA UE
PFIG DEN AU LE Hé pa ape

74. Dans le cas où les Parties ne Parviendraient pas à un accord, la Partie Ja plus diligente pourra
soumet la question à l'Expert Indépendant, conformément aux stipulations de l'Article 31.3.

ROUX BR #0 n6, DRE MT RUE 513 AE KE EE 2 28 A LA.

ARTICLE 8 — CERTIFICATION DES RÉSERVES, ÉTUDE DE FAISABILITÉ ET EIES.

PGES
ÉRES TS UN FAT É AS Apt n es DURS MER EE D
81 Certification des Réserves

HAE

8.11 LA SOCI éalisera, dans le cadre de PÉtude de Faisabiliré Initiale, le Programme de
certification des Réserves Disponibles du PE 11600 qui sera approuvé par les Parties dans un délai
maximum de trois (3) mois à compter de la Date de Signature et automatiquement joint en
Aanexe G (le « Programme de Certification des Réserves du PE 11600 »))

SF ÉE AT fr HE SAR RON Fe, FENPÉÉSARELZE (à) PA RENE
RTE 11600 37 BUT A A PURE EEE THE GC « “SE 11600 37
ALGER" >

era, dans le cadre de l'Étude de Faisabilité Mise à Jour, le Programme de

Serüfication des Réserves Disponibles du PE: Nu Sera approuvé par les Parties dans un délai

22

8.12

8.13

Maximum de trois (3) mois à compter de là Date de Mgnatue € automauquement joint en
Sanesc.E (le « Programme de Certification des Réseres du PE 8841 »)

2] dE nf FRE MED ses fe 2 Fe RU ÉREHEESE (3) TA HET
ALHEAIER 8841 TER TE HET A UI, BOT É RTE ee € ET L;
RENE" à

La certification des Réserves Disponibles du PI: 1 1600 devra
À 11600 SJFR BU ARE ET AS A

à Per Sur l'intégralité du périmètre minier concerné, à lexcepüon des zones
spécifiquement exclucs dans le Programme de Certification Y afférent ;

ER AIR ON IX, BAR DEA ren a pe D 5 un,

di) tre, réalisée selon le Programme de Certification Couvenu par SOCIETE @
GECAMINES ;
RE AN ET AISÉE 07 se dé RIT:

Gi “tre réalisée selon le Code JORC et conformément aux Règles de l'Art :

RE JORC # EUR Réal tr.

G) être

sé dans un délai de vugt-huit (28) mois à Compter de la Date d'Entrée en
Vigueur |

FARMER DTA C8) sent

La certification des Réserves Disponibles du PE: 8841 devra :
MUREES 77 DAT

à l'exception des zones

ti) Porter sur lintégralité du périmètre minier concerné,
é afférent ;

“pécifiquement exélues dans le Programme de Certificate, F

RE A APAX RON, BAR REA TT RUR BA RARE 9 ER A

di) être réalisée a le Programme de Certification convenu par la SOCIETE et

GECAMINES ;

LU DPA EN ROSE A9 REA ROSE fr,

Gi) être réalisée selon le Code JORC et conformément aux Règle
RE JORC HE LL R AE fr AMIS: fr,

Gv)

A HSE AZ EL TRUC 658 ( ST.
ir
4

8.14

8.2.

8.2.1

8.2.2

8.2.3

Dans le cadre de la préparation du Programme de Certification des Réserves du PE 1600 et du
Programme de Certification des Réserves du PE. 8841, les équipes techniques de la SOCIÉTÉ ct
de GÉCAMINES <oopéreront à l'effet.de (i) trouver une solution mutuellement acceptable pour
Permettre la certification des réserves couvertes par des bâtiments, des rejets, des déchets ou tour
autre élément empêchant où rendant plus complexe leur certification er () déterminer d'un
Sommun accord les zones devant être spécifiquement exclues de li certification dans chaque
Programme de Certification des Réserves,

LR dico SERRE MAT LIU 8841 SERRE RE DA BUG GER IA

STATE RARE RIRE HN. LL Go) RAISON HERO, AA
W, DEF TL FRE AL F2 2 a DE A 1 49
BA AT ÉALUR Gin) D RE A DD LA OH LA (fc 2 HER A BC AR ER — #4

Étude de Faisabilité Initiale
FTATHÉEMRRURE ES

Les Parties conviennent et acceptent que l'Étude de Faisabi
Partie indépendante mandarée par la SOCIÉTÉ, et la SOCIE

27 M 8 45 EE PERDRE AE) ARCVE AA ÉR:

€ Initiale soit réalisée Par une tierce
s'engage à s'assurer que :

BOSS, A ASC OT

isabilité Initiale soit réalisée conformément aux normes chinoises et de
niveau bancable ;

PAS AR A4 ARR Ja ERA ur BR ÉTÉ SE.

O]

& ladite uerce partie indépendante soit un bureau d'érudes installé en Chine de renommée
latermationale sélectionné sur la base d'une procédure d'appel d'offres : et

His 2 ARARMERE BP 5 A ER En 4 HU #1

Gi) L'identité de ladite tierce parrie indépendante soit notifiée à GÉCAMINES au plus tard
at la date de signature de rout accord entre ladite tierce partie

cinq (3) Jours Ouvrés a
indépendante et la SC
RR LE LiRHR AIN FRET EL Hi D O2 MAO E C5) FIFA M, E
SARL SET OS HE An RH.

Ladite tierce partie transmettra à GÉCAMINES le projet en français de l'Étude de Faisabilité
Initiale dans un délai maximum de Uente-sept (37) mois à compter de la Date d’Entrée en V, igueur.

LÉ ET A ANNEE MZ FRERE (37) A PORT ET EME RURMUR EE GE
20 FREE EE FU.

À compter de la date de réception par MINES du projet de l'Étude de Faisabilité Initiale
cn langue française, celui-ci sera soumis à un expert indépendant pour revue ct commentaires, Les
termes de référence de la mission de cet expert indépendant seront arrêtés d’un commun accord
entre les Parties et soumis à l'expert indépendant visé ci-après.

A

FAC CHENE PROS CHIC) FRLEE, HSNRITE SH
LC DURE EX

2e PART BUT EP ARE RUE EF HHÈX

8.2.4

8.2.5

8.2.6

8.2.8

8.2.9

L'expert indépendant pourra être librement choisi par GECA MINES Mais devra disposer d'une
liale ou avoir accès à des consultants spécialisés basés en Chine ét maitrisant les normes de
faisabilité chinoises, La désignation de l'expert indépendant et ke coût de son intervention devront
être validés par HKEMT ou ha SOCIETE. GECAMINES, HKENIT et a SOC Procèderont
au Choix et à la validation visé au présent Article au moins un () mois avant l'expiration du délai

Article 82.2. Le coût de l'intervention de l'expert indépendant sera assumé par la

ALERT ch He Em, PAL ENT FA So dep BITES
DR ET Gb pote. HT E BUÉE de RH 9e À ft 88e rh HREMI Rte. #
8 HKEMT HAE: 2 SE PR IR ni 2 — NE ETARETS 4h
SRI A MEN A TR,

HE SE 5e fr ivre
Æ HKEMI LPS SR

FAC Li BE eu h (455 F

En parallèle de l'expertise indépendante ci.

us, les équipes techniques de GÉCAMINES
Propre revue du projet de |

tude de Faisabiliré Initiale,

BAYER, FOR ar ou a a Fr

CRD: FRONT ie te O5) HARIORG Ex z HKEMI.

Les Parties finaliseront <onjointement l'Étude de Faisabilité Initiale dans un délai maximum d’un
(1) mois à compter de là réception des commentaires de GECAMINES sur la base des
Commentaires de GECAMINES et de l'avis de l'expert indépendant,

AO ÆRK— (1) PR PR Ha more nan ge AH] GER nj
EDR RER.

La version finale de ] ra préparée par HKEMI en français er
Jours à compter de la fin des travaus, de
ÉCAMINES sera tenue d'approuver où
Initiale dans un délai de quinze (15)

LE A EAU fr He se re F (30) A4, FIREM HE AT 6 PES tan es
PACE ÉE fc px 2e ae GA BR 5 HE M 2 ae
MS

ÆAREZHR+Z 5) HR ARR pe RH

) à défaut de réponse de GÉCAMINES dans ce délai, l'Étude de Faisabiliré Initiale sera
réputée approuvée : ef

er RUE EE MB PS RAS 27 RCE enr eme #1
8.2.10

8.2.11

8.3.

8.3.1

8.3.2

Gi èse où GECA ES estimerait que cette version finale de l'Étude de

MINES dans un délai de
ton modifiée, l’Étude de

réception de cette vers,

ivée : ef

RL PET FT RE DE À Rae 2 AG GE LE MA A FF Er EE he sx AE,
SEA HREMI, HKEMI SET + (5) FT BAUER 2 er 45H se
RUTR AE ET ec, JFEMESCES HN, SRMÉHE 5) F1 ARS I
RSR TE EF ES M 2 MU LE TT TT EN
UHR (5) ANR, MUR en 7 He SE Ram Fi

Gi) les échanges entre les Parties Prévus au SOUs-paragraphe précédent Pour approbation

PDT 5 ME ma rame UENCE 8 MORE OTTENTe
DE 47 49 22 ÿ IR HE (2)46 DENCEE TS CRDP RES
PIRE 2 HAE ee a, D] ML CRRE TT VE t

Dans l'hypothèse où l'Étude de Faisabilité Iniriale approuvée par les Parties conclut à l'absence de
faisabilité de la Phas Initiale, les Parties se Féncontreront dans les meilleurs délais pour discuter
des éventuelles suites à donner au Projet.

EH pt DURE 7 TS"
UNSS TE RER AO SEAT).

Les documents échangés entre les Parties en application du Présent Article 8.2 doivent
SiStématiquement être accompagnés de leurs fichiers source (dans un fovmnne éditable).

AUS HE SE 2 RE Be fé COTÉRRARA) .

Étude de Faisabilité Mise à Jour
FTTRENER Ré

Les Parties conviennent ct eceptent que l'Étude de Faisabiliré Mise À Jour soit réalisée par une
Merce partie indépendante mandatée par SOCIETE, qui devrait être à priori le Prestataire retenu
pour l'Étude de Faisabilité Initiale.

ES, DADLET TEE Ar 4e f EURE TER BARRE
REPÉRER

AR EI
BLUES

Le projer en français de l'Étude de Faisabilité Mise à Jour sera transmis à GE. AMINES dans un

délai maximum de sept (7) mois à compter de cas du Programme de Certification

des Réserves du PE 8841

À pa
8.33

8.4.

8.4.2

8.4.3

8.5.

8841 RUENUTUPET ER CO RSR RONDE AT 45 he mp9
MAR CARE)

Les stipularions dos Arricles 8.2.3 À 8211 s'appliquent mutatis mutandis à l'Étude de Faisabilité
Mise à Jour.

823 RER 8011 RCA 7 frotte

Réserves Exploitables Garanties
ft

FRERE

IX Articles 8,2
ux Réserves ÆExploitables

PÉtude de
à la SOCIETE Contenant des ri
Exploitables Garanties

Les amodiations rücle 84.1 continueront Jusqu'à ce que l’ensemble
des droits et titres mini 9 vertu de la présenre Convention lui Permette
d'accéder à un Périmètre contenant Un tonnage total au moins égal aux Réserves Exploitables

ED D NCAA AE et ff pe pe ENTER &
RE ENTRÉE Rte fo se 841 SOLE PTT PTE

2 tant que de besoin que toute réserve supplémentaire transférée par GÉCAMINES

I est pré
en application de l'Article 8.4.1 :

à la SOCI

LUE TAPANT FURER 841 EST ADEN FIERS ROLE HT à Eee
@ Sera prise en compte et intégrée dans les Modalités de calcul de la Redevance : «7

LUN RUE NES CA)

AMINES d'un Pas de Port Additionnel,

(Gi) donnera lieu au paiement à G
PE fa FRONT ap ATH.

Abandon des travaux de certification

PERL HE ROSE

C4

? Ch

FETE ep a CRE 11600 SARA PECAEZ La ft pp pa
CFE 8841 BF FE CES SE jt FRE 7e
JPAERUAT ANT F7 HE SEA LLRA EMI BA SEAL ET LL Ne 7e ty
MDRSLET PTT ep 2FRTRT EL Bg ose ee ERBUEMAT AE « NE
HE"),

J'out Cas d'Abandon devra être notifié par la SOCIÉTÉ à GÉCAMINES dans les plus brefs
délais à compter de la date à laquelle la décision d'abandon es, prise par la SC :,

MATE Ft, PIRE BAG pe REY,

DR ZX GE og CUS EE ONE be EC , PAT E Z A Gé
AD DEDR 2 RACE FFE ÉD" pe PDA RAR FRE
ROERGKE, NESLPETE TS RAGE F0 ÉIRE.

En cas de survenance d'un Cas d'Abandon
be
6] La Société sera considérée somme avant renoncé, à la date de réception par

GÉCAMINES de la notification de Cas d’Abandon, à tour droit sur le PE faisant l'objet
du Cas d’Abandon i

Æ PC AUX FD EH > HF, ULL PTE
PERTE RATE RAR AIX HE RULCUE

Gi) trat d'Amodiation sera modifié pour ne viser que le PE ne faisant pas l’objet du
ch

Le Con her
Cas d’Aban on ct, le cas échéant, tout droit minier additionnel amodié à la SOCIÉTÉ
par GÉCAMINES en vertu de l'Article 8.5.3 ;

Re MD D 742 EUR Hit
DE. RUES 853 BE HEALS 2 21 (Like pr Ê

Gi) Les Parties mettront à jour dun Commun accord le Chronogramme du Projet :
AO HS — C1 14 DIE AR
Gv) Le montant du Pas de Porte sera ajusté en application de la formule Suivante :

HULL R 2e À dr THEY 8

Pas de Porte ajusté = (T conservé + T additionnel) x 105 USD /t

SL TUNIO ES CERN ÉD GAS + 459 ME 105 Hjcynt

4 pri

8.6.

8.6.1

Où:
He:

Pas de Porte ajusté : eçr le montant total de Pas de Porte devant être Payé après la
Survenance du Cas d'Abandon ;

ÉLETUNLE A RARE HDCP MER So À DACEE

T' conservé : est le tonnage toral de cuivre et cuivre équivalent contenu dans les réserves

au sens du JORC et conservé par k SOCIÉTÉ au titre du PE ne faisant pas l'objet du
Cas d’Abandon :

LED à FEAR PNR AUTEUR, LE JORC fx cg
À PUR AE À Aa 2 ra ob fr,
T additionnel : est Je tonnage total de cuivre et cuivre équivalent supplémentaire

Sontenu dans les réserves au sens du JORC et amodié par GÉCAMINES à la SOCIÉ CÉ
cn vertu de l'Article 8,5.3, le cas échéant ; et

ONE. à ARÉPRESE 853 A OA fl 2N 7 AU 6 don JORC HAE hi
FF HT HET A tr CARTER) : A

105 USD / 1: désigne cent cinq Dollars par tonne.
105 KT/ME AH ANE 105 KE.

[] Les échéances de Paiement du Pas de Porte ajusté seront arrétées d

AO REV — 840 À 17 8 KA UE fTuS SE. PARA LE 1e 5 HP
LÉZARE LEENEE 2

EIES-PGES
ESRI ER ne 5 DUR RES AUSRE AE LL

PGES soient réalisés par un bureau d'étude local
s'engage à s'assurer que :

Les Parties conviennent ct acceptent que l'EI
agréé mandaté par la SOCIETE, et là SOC]

SH RTÉHREE, HA RC HUM no 7 2 use
RAT, 3 EST

& L'EIES-PGES soient réalisés conformément au droit applicable ;

PARA A DU 3 2m,

Gi) L'identité bureau d'étude local agréé soit notifiée à GÉCAMINES au plus tard cinq (5)
Jours Ouvrés avant la date de signature de rour accord entre ledit bureau d'étude et la
SOCI

DIET C5) AL

LE BI DE SCHL #12 SPRL EG URLZ FDL, 1e

FT 0 Sn Rd

8.6.2

8.6.3

8.6.4

8.6.5

8.6.6

Ledit bureau d’éude transmettra à GÉCAMINES le projet en français d'EIES-PGES dans un
délai maximum de trente (0) Jours à compter de la date de la soumission du Projet en français de
l'Étude de Faisabilité Initiale à GÉCAMINES conformément à l'Article 8.2.2.

FARAH 8.2.2 HAE NT FUIREZE TT ET HE ER te ELLES SRE Z HE = +
G30) H14, n PCR OURE 2 2 DRIE Em  DL ÉLUS + 5
ARTE ET TE

À compter de la date de réception par GÉCAMINES du Projet d'EIES-PGES en langue française,
GECAMINES disposera d'un délai de vingt-et-un (21) Jour pour formuler Tout commentaire à
leur égard. Passé ce délai, GÉCAMINES Sera réputée n'avoir aucun commentaire sur l'EIES-
PGES.

SR or LR
HZH— (21) FA MAR ae 4 de a RATER, DATENT
FRRRAAR ES DU AL A

Après réception des commentaires de GECAMINES, la SOC tra À jour le projer
d'EIES-PGES conformément auxdits Commentaires dans un délai n’excédant Pas quinze (15)
Jours et transmet l'EIES-PGES aux Services compétents de l'Érar Pour approbation. En l'absence
de commentaire. formulés par GÉ CAMINES, certe Waasmission pourra avoir lieu sans mise à
Jour une fois expiré le délai v lAricle 86.3. La SOC adresse simultanément à
GECAMINES une Copie électronique Lune copie papier de -PGES transmise à PÉtat.

EN AREEE - c15) II RS AT) pa A or ge

# REA ZE IA HE mt 6 D

EMA RE. ME 863

° MLD REP

RE SARA A EE ra DEF AN A
#.

GES pourra être transmise à tout

Nonobstant ce qui précède, une version Préliminaire des EI
des commentaires préliminaires

Moment avant le délai visé à l'Article 8.6.2 aux fins de recu
de GECAMINES.

PR TAÉEMAMUE, PERDRE DUR he FTÈUESS 8.6.2
BEA A2 EE far fa, DATE ER OA (A |

5 documents échangés entre les Parties en *pplication du présent Article 8.6 doivent
Sématiquement être accompagnés de leurs fichiers ours (dans un format éditable),

AUTRE 8.6 A MALE if 2 a x 1 Re HET HOME « RÉLUTESR

ARTICLE 9— DÉVELOPPEMENT, EXPLOITATION ET SUSPENSION
BIRFR, DÉS

9.1.

Phasage du Projet
MATE

Sous réserve des dispositions de l'Article 9.4, les Parties conviennent d’un développement du
Projet en deux (2) phases Successives, à savoir :

LEE 0.4 ARRET, Te C2 ÉÉSENTE, np,
1

32 &/
À 2

9.2:

9.2.1

ti)

Gi)

Après approbation par les Parties de l'Etude de Faisabilité Initiale, conformément aux
Stipulations de l'Article
Périmètre Minier, de PL
Projet ; (ii) l'Exploitation des Réserves Exploitables Sontenues dans le PE 11600 3 et (ii)
le Traitement desdites Réserves Exploitables dans PUsine ainsi construite ; le tout
conformément aux prévisions et au procédé de Traitement prévus dans PÉtude de
Faisabilité Initiale (la « Phase Initiale »);et

LI, BAR AN
DER 11600 SJ

AU PER SH dE cu

Après approbation par les Parties de l'Étude de Faisabiliré Mise à Jour, conformément
aux dispositions de l'Article 8.3, et si les Parties en conviennent en vertu des dispositions
de l'Article 9,4, une second, ) augmenter la capacité de l'Usine et
des Installations : et à jl é  Exploitables contenues dans
le PE 8841 certifiées Se à Jour et les réserves contenues
dans les autres titres supplémentaires éventuellement transférés par GÉCAMINES à là
SOCIÊTÉ (la « Phase Additionnelle »).

EXO HUE 8.3 SALE Ho 1
MER —-HUhy, 2
BR OT AT HE HE 2
RUN TS

Dispositions Communes À toutes les Phases du Projet

RIT HE PE Dr BE EE

Travaux et Développement

TARIFS

@

Gi)

La SOCI era en charge de la ré. lsation des Travaux et des Activités AYANE trait au
Développement du Projet. Sous Posiuons de l'Article 29.1, Ja SOCIÉTÉ
POUrra sous-traiter tour où Partie de ces Travaux et Activités aux Affiliés des Parties ou
à des Tiers.

LR SA ESC DE 57 FERA RAI L FEU ël. ik 201 AR SEHT
HE, M 77770

ÊTÉ devra communiquer au Comité Conjoint, sur une base trimestrielle er
Date de Production Commerciale, un rapport sur l’é
Travaux et des Activités de Développement, contenant les éléments suivants :

2 BR RE EL LE PEL A pe 2 HA, RS RPÉBEL A AI Rs ae
DAS, LÉPELES
@) Un état acrualisé des dépenses engagées par la SOCIÉTÉ, ainsi qu'une

Gonparison de ces dépenses avec Le Progrumme ci Budget Approuvés
applicable :

AE ENTER, qu BTE LEA ose FERA FES A x
Car

PTT:

9.2.2

) Un érat d'avancement des Travaux et Activités de Développement, ainsi
d'une comparanon de cet état avec le Chtonogramme du Projer (ou tout
autre calendrier de mise én œuvre du Projet Convenu ultérieurement entre les

LÉRUERIE EE TAN. Ag à PRR 5 Ti À M (F7 ci
ART HÉUES 2  6 Gi F1 DHEA fi paye CONTACT ET

«) En cas de retard dans la mise en uvre des Travaux par rapport au

RARE TN Et CR 2 UE 9 fu
HR), TRE. PAS RERO 7 nt ne

Gi) En tout état de cause et nonobstant tout recours à des Tiers, la SOCIÉTÉ restera seule
*lUique responsable vis-i-vis de GC x Travaux et des
Activités ayant trait au Dév. tallations

ALAN, MENÉS ER AA MSP TETE
PUR A 3 DE ed pe eue ÉRAUNT SUR A AT.

Exploitation et maintenance

EME

@ La SOCIÉTÉ sera en Charge de la réalisation des ayant trait à l'Exploitation
du Projet et à la Maintenance des Installations. Sous réserve des dispositions de l'Article
29.1, la SOCIÉTÉ pourra sous-traiter Out ou partie de ces Activités aux Affiliés des
Parties ou à des Tiers.

A PR A og FES 291 4e
BEF. LAIRTHE & Spa cap MEN EENTES TETE"

Ê

() La SOCIÉT
25) ÉD A DUR EAU DCE RES RLHE A de BERCRT RFI gr
SÉRUÈRAE, frite RUE pe

Gi) En tout état de cause et nonobstant Lt recours à des Tiers, Ia SOCIÉTÉ restera seule

jade responsable vis-i-vis de GÉCAMINES des conséquences de l'Exploiration et
de l'entretien des Installations du Projet

ÉAERITNERF, 0 MRHFREZ, Ash Fe RO RES oi 5 LE
LD ECTT ET TT

(is)

nn

9.3.

9.3.1

9.3.2

2] HAL RS pe, RER ERA ER ÉRER EMA auf pe
RIRE, BRUT.

(a) Les quantités de Minerai extrares er Traitées et les quantités de Produits
Surties de l'Usine :

PERRIER (5 ROSE

&) Ja liste des opérations de maintenance Préventive réalisées pendant Ja Période
concernée ;

ME 777 Tr

to) La liste des opérations de maintenance forrecüre réalisées pendant la période
gamme. et le cas échéant In durée des arrêns ou limitations apportées au
BE LL a ea Cire ) SEE AO ME ep
HAS NON. a

(d) Un comparatif des dépenses engagées avec celles prévues par le Programme
et Budget Approuvés.

LAURE SES HAE NL à y pu CADACA LA

Dispositions spécifiques à la Phase Initiale

DETTE TT

Contrats et Engagements spécifiques

REA RMARE

Leu Travaux ou à l'Exploitation de la Phase
les normes et standards les plus
par GÉCAMINES au titre du
érer la SOCIÉTÉ er HKEMI de

RU ARABE TA 2 pd 2 SIA HKEMI FEB RIR C&)
DATE EU SL A ed te sage FRE A 4e IP HA REF A tp
fY, PMR Se 2 A FN HREMI PA PDO BE fi #
Achèvement des Travaux de Construction de la Phase Initiale

RAT BEA EE DE TH dus D

Ô) Les Travaux de Construction de la Phase Initiale seront considérés comme étant achevés

la Phase Initiale sera Sonstatée par un procès-verbal Signé par chacune des Parties,

DÉTNETE NN EE RE 03 AR 2 2 a os
CRTMAB BEBE THERE RE) + PIMIPT EL ET Hope
DÉS EDT OR

(ü)

ii)

Gv)

gompétents de l’État (la « Date Prévuc d’Achèvement des Travaux de Construction
de la Phase Initiale »).

D Te INR
LR ee AR
M  È
MAR ET EME La».

Si Date Effecüve d'Achèvement des Travaux de Construction de Ja Phase Initiale
D'intervient pas au plus tard à [4 Date

Um RNA
LE CRUE LE m0 RUE BAT Géo) Fm
IHERE A7 AA EQ 2e 19 I GODIN |
x i] CF 2887 EE
RME, Lee |

LEE RRCOMANE 2 F1 AE ME HE
AETE LR 05 HOME EET"TIENIeerS Hx

L'achèvement de: Travaux de Construction de la Phase Initiale Interviendra à la date de
satisfaction de l'ensemble des conditions suivantes :

DRASS Z Fam entr er
(La présente Convention est entrée en vigueur :
Æbrix C4,

@)° La construction de l'Usine er des Installations nécessaires aux Activités de là
Phase Initiale est terminée :

PERS Esp Ana

FL:

(© Le wommisionine à froid et te Psiine en charge des Installations sont

terminés ; ct }

9.3.3

EMEA AS da du da PA CSKA An

(4) Les équipements nécessaires aux citités d'Exploitation de la Phase Initiale
sont disponibles,

DEEE ETES A CE,

«) Dans l'hypothèse où la SOCIÉ Manquerait au paiement de l'indemnité +
l'Article 5.3.2), HKEMI s'engage à verse l'indemnité en leu er place de la SOCI:

EIRE TS 03 2) HA PH HA ME RU HRENT if HE IX
fixée,
Mise en production Commerciale des Gisements

D'ERÉIRENLAL A pe

O)] HKEMI et h SOCIËTÉ S'engagent à ce que k Date de Production Commerciale
intervi iX (6) mois à compter de la Date Effective
le la Phase Initiale (la « Date Prévue de

FI AGE VINS EL 14 TARSCES FER Fe (6) OL:

SLA ren « PARRNLALAE pe je) HR.

Gi) Si la Date de Production Commerciale intervient pas au plus tard à la Date Prévue de
Product

qq A a x 2e “EURE (4,
MIT Æ + (00) ET HS MB Pa A DAME EE À Pt 2 pe
PA RNA 2 EL ec PR A AMIE SU
pal ASE MUR LH PA à Hiz

MRT 15,000 H/F, fée ft MERE DR RO 2 1 1
MENACE PSE 4 pt —

CO FARAH.

Gi Dans l'hypothèse où la SOCIÉ: manquent au paiement de l'indemnité visée à
l'Article 9.3,3(ü), HKEMI S'engage à verser l'indemnité en lieu ct Place de la SOCIÉTÉ.

LENES ZE: 9.330) PEINE RES, H] HKEMI AAC HA x

mtte.

#

À

37
9.4.

9.5.

9.5.2

Dicpositions spécifiques à la Phase Additionnelle
AA FERT EE ÉUREIR AM

Dans les trente (40) Jours Ouvrés à Compter de la date d'approbation de l'Étude de Faisabilité
Mise à Jour, les Parties se rencontreront afin de discuter des modalités supplémentaires de mise
en œuvre de la Phase Addirionnelle, en Particulier s'a tdes délais de mise en œuvre de celle-

ci

PARLE DU ER LE ILE de + (50) PILIEH I, PROS Le DA T6 HA Et EL
RARE, FORCE TAF FEB EE NO SEE MNIR

Chronogramme du Projet

LULU E:

Le Projet sera réalisé conformément au Chronogramme du Projet établi dans l'Étude de Faisabilité
<tincorporé à la présente Convention Par référence en e H.

ASS EU ARE 7 43 HE 5 PORC ELP F4 brie A LE m1 RIDE HR NU st

Nonobstant les stpulations de l'Article 9.5.1, les Parties conviennent d'ores et déjà des délais
généraux suivants :

RAR 051 AUDE, TON FUMER rt.

(O] abilité Initiale devra être remise, finalisée ct approuvée dans les délais
ADR TER PCR DIR RYÈ 8.2 AH AUREZ. RACE AH.

(ü) L'Étude de Faisabilité Mise à Jour devra être remise, finalisée et approuvée dans les
délais visés à l'Article 8.3 ;
PTT HENESCE MR ER URSS 83 AE NUM E  IRA ie AnHtfe,

Gi) Les Travaux de Construction devront démarrer dans un délai maximal de dix (10) mois

à compter de la date de lapprobation de lÉtude de laisabilité Initiale par
GECAMINES (ci-après la « Date de Démarrage des Travaux de Construction »).
Pour les besoins du présent Article, la Date de Démarrage des Travaux de Construction
Sera considérée comme attente à la date à laquelle l'ensemble des conditions ci-après
auront été remplies :

dit LENS 4 PUR ONE ET AE DEN HTRIR 2 Hé 4j. 0) FE
FA CF “HATAEMEHZ HF"), REA RRLER, F4
He PRE 2 FRERE NES Te 52 He

AMINES et HKEMI

(@)_ L'Étude de Faisabilité Initiale a éré approuvée par €
conformément aux stipulations de l'Article 8.2 :

FIAT DCE PR 4 25 du HREMI RUES 8.2 Æ OMS ITA.

() Des commandes fermes ont été placées pour la fabrication, l'expédition et le
transport des machines et équipements nécessaires à la réalisation des Travaux
de Construction : et

9.6.

9.6.1

9.7.

DE TES EP UREnEEUne REALISER AO D dr es
HE: fn
{c) Tous les PEEMIS, autorisanons ct approbation relevant des autorités

<ompétentes ont été obtenus, en ce Compris les permis de Construire requis
Par le droit applicable.

LESRLIET ES LR HOCANLE C2 2x8, RARE 4 ft pr
RAT Et BE VF ET.

&) La Date Effective d'Achèvement des Travaux de Construction de 1 Phase Initiale devra
Dtervenir au plus tard à la Date Prévue d'Achèvement des Travaux de Construction de
la Phase Initiale ;

AAA EEE ET passe pe HR RE Aer eat BTE ER NT.

&) La Date de Production Commerciale devra intervenir au Plus tard à la Date Prévue de
Production Commerciale,

REA Re Fi RE y BU RL fe 7 °

Cas de Suspension et Procédure de suspension

FERRER
L’Exploitation ne Pourra étre totalement Suspendue que dans les cas Suivants :
DH An FEES, EEE ET

@ Survenance d’un évènement Sonstituüif d’un Cas de Force Majeure rendant impossible
la poursuite de l'Exploitation ;

RATER AE one a pus pe PARA.
Gi) Situation de Non-Profitabilité : er
FAAL2 IE qu

Gi) accord du Comité Conjoint à une telle pusPension, auquel cas là durée d'une telle
“pension devra être déterminée dans M décision de suspension

RÉ BR RESULT, per, BRL RE AREAS 7 op a 2e
PE.

(ensemble un « Cas de Suspension »}.
GR HUE"),

Engagements Particuliers pendant et après une Période de Suspension

HER FEMME MERE

Pendant la durée d'un Cas de Suspension (une « Période de Suspension ») :

RUE « CRIER"),

Æ

9.7.2

10.1.

10.11

10.12

&) les Parties s’ ngagent à prendre toute mesure nécessaire où utile Pour permettre Ja
reprise de l'Esploitation dans les Plus brefs délais ;

RO RERO 4 du a pe LMETUR DERÉRHE TE FE den tt,

Gi) les Parties s'engagent à se fencontrer toux les trois (3) mois pour discuter de la possibilité
d'une reprise éventuelle de l'Exploitation :

RUTRÉME (3) PAIN EDTie pe ee den

Gi) possible, modifier le programme de
liser de façon anticipée pendant toute
Période de Suspension toute Opération de maintenance nécessitant un arrêt ou un
ralentissement de Ja Production ;
PAT Gp DRE M AL is
PE BRRER AP ff er 2,
fiv) la SOCIETE et GÉCAMINES Pourront chacun Commercialiser tout où Partie de la

part de Produits Jui revenant dans la limite des Stocks disponibles et Conserver
l'intégralité des revenus issus de cette commer. tion.

CUS NT ET PURE ET D 4 rt ne
PE, PEAR SRE 2 fe te À

2 Mettra tour en œuvre afin de rattraper Ja
USpension, notamment ti l'utilisation des

À l'issue d'une Période de Suspension, Ja SOC
Production non réalisée pendant là Période de
Installations au Maximum de leurs capacités,

USE SR HR GE at in LS TPE TA LÉTFUPSE ALT

PEN, À #]
RARE.

Amodiation des Droits et Titres Miniers

DA DURE UE PHARE

Afin de permettre ja réalisation du Projet, les Droits et Titres Miniers seront donnés €n amodiation
par GECAMINES à la SOCIETE.

ATHAZSM, Hé QUEUE CrT TR

À cet effet, GEC. AMINE:
Signature. Conformémen
réception par GECAMIN
condition de son entrée en v

EU, ÆRHEp, RATER TPRA AR. HAE, 'AUELSE
RL EL ET TANT UE AR EE ANT a pe
AT TA |

a Concla le Conteat d'Amodiation à In Dare de
* le Contrat d'Amodiation entrera en Vigueur à la date de
de la Première Tranche de Pas de Porte Initial, devant être l'unique
igueur.

74

LA

dns

10.2.

10.2.1

10.2.2

10.2.3

€ plein droit en cas de caducité de la présente Convention, sans notification
réalable de lune où Autre des Parties, sauf si celles-ci €n conviennent autrement.
préalable de li Fr des P: É si cell t

LE HA SUAER A, BALE RAR TES 4, RE A DD fé st pepe fu
ELRBIR C&) RRAMARE ARE Fr. Be A À AI AT Lite . BF, 'ARAGÉ
ARE A PA HER ÉTAT, HP A8 en em 3 AT FE
LpES nu) 770708

Redevance Payable au titre du Contrat d’Amodiation — Partage de la Production
LCL RTE PRepere

USD) (soit mille cinq cent Doll
en nature, par le transfert à GE ES de la propriété pleine et entière, libre des toutes Sürerés
d'une partie de la Production, conformément #4 Mécanisme de partage de production défini à

l'Annexe E (la « Redevance »)

nn AR A 4 fe (181,500 USD )

CSST (1,500 USD) SPL AO NE) HAE, PRES RH SE ff
PURE HT AC D y 5 (4, LRU € PAUSE DEN 4) A 5 eg 25 FU}
#il TR 6 EL PA RAS eg > pe CPAUAERRT ).

UFR À ARE Re RECETTE A
(0) la survenance de la Date de Production Commerciale ; où
HE Rx. =

Gi) six (6) mois à compter de la Date Effecrive d'Achèvement des Travaux de Construction
de la Phase Initiale

PRET EEE Ce

BSUR LUE À A,

Avant la survenance de l’un quelconque des dates visées par l'Article 10.22 :

AR 10.22 RME NO (E (7 A MAIRE 2 fr:

eo] les Coûts Récupérables, à l'exception des OPEX, sont inscrits au débit du compte des

Coûts Récupérables, er les revenus résultant de Là Nente de cex Produits ne seront pas
inscrits au crédit du compte des Coûrs Récupérables ;

APR AT EN A À 7 ae pa DUR PA HS Be À
RER ATT ENOR AH.

its ne feront pas l’objet de Partage et Sont intégralement vendus par là

qi)

10.3.

10.3,1

10.3.2

10.3.3

CDR TT Er

Qi) l'intégralité des revenus de ces ventes PEUVENT être conservés Par la SOCIÉTÉ mais ne

Peuvent servir qu'à financer des OPEX du Projet
# FT BOB Lit Rp, LED ET HI Xi fe FAR AGE Gr
êe

Traitement fiscal er Somptable de Pamodiation

DRAM SAR

redressement fiscal G compris les impôts et taxes) de la SOCIÉTÉ Consécutif à la requalification
du paiement en nature de là Redevance en vente.

HR RME Ce) MAUR TEE Te D FT RE 0 en pe LA
SR 2 8 CORRE).

En cas de survenance d'un contrôle É
Au le traitement fiscal du paiement en Pature de la Redevance, celle-ci devra -

LR EEE AT PURES HER Fi He gas BUEEt ag 2 7e EAST SE A pr fu fé BRAURE
SE REF A2 pt, AUITE

G) Noufier immédiatement GÉ “AMINES de l'existence dudir Contrôle et ui transmettre
toute documentation reçue de l'administration fiscale à ce sujet :

DATE ETUI An 4 un, FETES RH ZE MARS FT Xe dé Xe
PA — bn ff,
Gi)
Witié, FA ee
-Eif, MUPCETCOTEN ST"
Gi ES s'agissant des moyens de défense
ale, ou des voies de recours contre les
RULES ET ET ET TEE Ê RES ETES *R
REY — DIRE LE. HN Reis FU 0
(iv) Permettre à G AMINES, si celle-ci en fait la demande, de Participer directement aux

discussions avec Padministration fiscale,

DIE

mn EH Ru EAU
PRET 10.32 ÉRPHPETET ER ZA ASE BE BR BH 8 mr
MORE FE 2 2 JADE 0 de DT DURE AO Ut
SO, PO SE HE

10.34 La Redevance Sera valorisée au coût de revient des Produits de Ja SOCIETE pour les besoins de
SOn traitement comptable.

A Tite, RUE TEEN
ARTICLE 11 - COMMERCIALISATION

FPE OA frite AK.

EME:
1 Commercialisation de la Production Par la SOCIETE
CSL NA

111 Toutcontrat de vente conclu Par la SOCIETE et Portant, en tout où partie, sur la Part des Produits
rev i ï

PER PR XT AA tte mate seat

et à FIKEMI de Jui communiquer
de HKEMI ou de ses Affiliés
* et HKEMI sont tenus de
ans un délai de trois (3) Jours
peut également

nëtent directement
AMINES ainsi que des volumes acheté. par chacun d'eux, et
mmuniquer à la SOCIETE route information à cet égard dans un
S À compter de la date de réception d'une telle demande.

1112 GÉCAMINES peut demander À tout moment à la SOCIÉ
l'identité des acheteurs qui achètent directement des Produits aupr
ainsi que des volumes achetés par chacun d'eux, et la

toute information à ce ép

réception d'une telle demande, La SOC

CRT RTDRBER 24 F7] UE HKEMI $é fé] HKEMI BIAC HE RIRE ZA 8] PE JP ft
MT (SE HER, MAN EST PTS À IA HKEMI RSS RER IE
RZ ARE (3) PTE FA A BE 5 UE D MALE ET EST
AE D He a ferme LE AUS NUE, DUR A ARE pr ef MR, Cl
BE RERERS nt (3) DEAR LE TEST sr

1113 Les informations fournies au être de l'Article précédent ne devront pas être utilisées par une
duclconque Partie de manière préjudiciable aux autres Parties.

LE fi TARA DE (5 RGO LE NE A BC Ge BEAUE EL,

112. Commercialisation de la Production par GÉCAMINES
ERA R

121  GECAMINES Pourra commercialiser librement la part de Production lui LéVENANT et conserver
l'intégralité des revenus issus de cette Sommercialisation. GECAMINES est responsable du

TE

112.2

11.23

112.4

Paiement de toute redevance minière Prévue par le Code Minier et la contribution Professionnelle
Sur les bénéfice et tout Autre impôts er taxes dus au titre de la vente de sa Part de sa Production

FF FE € 4 ST ER Bt 6 6 no eq À RRUIVETTE GP 4
ENS (ARE SE (4 BIRT EURE 2, CASE TE UE LETTRES

HKEMI ne AE BLUE Ta in PR AO HO #8 4 1e, DA GE za
D DL LR Hp HKEMI, FT HKEMI ASE OT AE 3
FAR ARRET HE def, ART, FRA AE

À la demande de GECAMINES,
Pour le compte de GI:C.
GECAMINES,

RTE RER, SFR HREMI ESS LI OUEST ETES KR
DA ER 2p 5e Mit fre.

Ê E où HKEMI pourra commercialiser, au nom et
ES tout où partie de la Part de Production revenant à

FEAR At +, ER SAI A x 56 HREMT CH a ) ÉTAIA NS,
PURE PR AE ue Mende fe. ML CLITE TT TT EN A

ARTICLE 12 - COMITÉ CONJOINT

FLERAZAS

121 Constitution du Comité Conjoint
LED T a

1211 Le suivi du Pariage de la Production sera assuré Pat le Comité Conjoint qui sera créé
immédiatement après la Date d'Entrée en Vigneur.
LE TD: ÉD ÉTETENTS ÉEDEPTE TI CAN AR

12.12

Le Comité Conjoint sera Composé de deux 2) membres ütulaires et de deux (2) suppléants
AMINES, er d'autant de membres titulaires et Suppléants nommés par

MMLEUTIEETTE TT. RTE TOUT] (D ARR, Drai
HKEMI OF 4 DURE EH 2
12.14

12.21

Le Comité Conjoint sera Présidé par l’un des membres nommés par HKEML, qu'elle aura désigné
Comme président.

EH HKEMI Ff-—-imertmanne. BR SUR A LE ME

Le secrérariat du € omité Conjoint sera assuré par l’un des membres nommés par HKEMI, qu’elle
aura désigné comme secrétaire.

HI HKEMI fE nf — FAR DURE HE 28 pa SRI, ge DR ER RT.

Le Comité Conjoint pourra décider de constituer des sous-comités à rôle consultatif dont h
Composition et le fonctionnement seront déterminés par le Comité Conjoint.

BA 2 TTL DE FIRE TT tip I, PMR GO font nm ge ve DLEETES
AE.

Attributions du Comité Conjoint

LEZ EST

Le Comité Conjoint sera compétent pour toute Question ayant trait au Partage de la Production
<1 général et en particulier pour :

PS RÉ Up AE.

E] approuver l’État Annuel de Recouvrement des Coûrs Récupérables, P'Étar Annuel de la
Production er l'État Annuel de Partage de la Production au plus tard le 31 mars de
chaque année civile et avant l'approbation des comptes par les Organes de la SOCIETE ;
RUES 3 93 5 EME 3 22
FRERE, FRERE DU A Sn EMA

Gi) “prouver les Progrimme et Budget Proposés :

fit ARE TA

Gi) être notifié de toute déviation de plus de dix pour cent (0 %) par rapport aux
Programme et Budget Approuvés H

RP 6 te 10% hf;

Gv) vérifier lors de chaque réunion les calculs de Ia Valeur de Marché notifiée par la
SOCIETE non encore vérifiés ;
FAST A LH OREUEU ENT ET ETES A

6) débattre des mesures de remédiation à une insuffisance des Volumes Réels visées El
l'Article 13,5.3(ÿ;
DAMES TE. 18530 STADE (SP re Bet MANPTTR

®) APPrOUEE tout plan de restauration des Volumes Miniums de production vié à
l'Article 135.3 ;

HAE 13.5.3(i) AFAQ FRE RM GR

#
5 A

/
(vi)

(ui)

@x)

6)

(xi)

QE]

(ii)

Giv)

x)

CO)

Gi)

Gi)

débattre et APProuver Jes mesures à Prendre découlant des Sonstatations d’Expert
Indépendant visées à l'Article 13.5.3(i) ;

BTE EME à 35.3iu) SH MEL AUAE J HE SCA em RU EE;

débattre des mesures de remédiation à un dépassement des OPEX Convenus visées à
l'Article 13.6.4(ÿ ;

DENT TT

idiCtatiitss 13.64 (i) FR PAU AUS £ e
*PPEOUVE tout plan de restructuration des OPEX visé à l'Article 13,6.4(ÿ) ;
AETESR 13.6.4(ü) RE me do

débattre ct approuver les mesures à Prendre découlant des constatations d'Expert
Indépendant visées à l'Article 13,6.4(ii) :

HG AAESS 13,640) FF AU SE HOME Fa v7 RHONE TT RER HORDE:

Procéder à unë revue annuelle des CA PIX
DH SE EE Ac AH ÉUÉEE 5 &v.

fixer les modalités d'évaluation des dépenses ce TEcCrtes payées où reçues dans une
devise autre que celle dans laquelle est tenue la Somptabilité de la SOCIÉTÉ :

DESHENSPS MCE DL 2 fr DS LE LE 5 M RETEN
DOTE,

Fécevoir une copie des contrats de Préts à conclure par la SOCIÉTÉ ;

BUS] HÉROS AM #:

Pour chaque Exercice Financier, Participer à la réalisation de l'inventaire annuel des

biens utilisés par la SOCIETE pour les Activités ;
NÉE, #i MELLE TE TT DEP BE

recevoir les rapports sur l'état d'avancement des Travaux er des Activités de
Développement visés à l'Article 9.26 :

BTE PRO ARGEROT REDUAE

recevoir les rapports sur l'état d'avancement des Activités d'Exploitation et_ de
Maintenance visés à l'Article 9.2 2(iv) :

RABCHUR 5 0.2 SPA fi EL JE 4er RIRE RENE UIR ES.

recevoir les Rapports de Performance ;

HACRIURAR ES:
APPrOuver toute suspension de ne à l'Article 9.6,1(i ;

“/ Î P#
{xix)

x)

(xi)

(xi)

(x)

(xiv)

(xx)

Gxvi)

(xvii)

HAE CCE PA PTINEE
recevoir chaque année Je Rapport sur In Sous- Trance É
RE REC SAUAEE

iecevoir une copie de tout accord cntte, d'une part, k SOCIÉTÉ ct, d'autre part,
HKEMT (ou l’un de ses Affiliés) ;

PUR A EL HKEMI (RACE ) RAA (ONE bit
LIE

contrôler toute cession intégrale des actifs de lk SOCIÉTÉ ; toutefois, toute cession
intégrale des actifs de la SOCTÈTE à une Bierce partic devra être soumise à l'approbation
du Comité Conjoint ;

EAN FT PER M (RE. SAT. RIRE MERE ee 2 me
FERA,
APProuver la cession, le transfert ou Ja disposition, par GECAMINES, des Droits et

Titres Miniers de quelque Eiçon APE SE SOÏE pendant toute la duréc de ka présente
Convention :

MAÉ RO A bc Du eee FÉES AE 4 FBI;

2Pprouver l'amodiation, l'hypothèque ou la servitude sur tout où Partie des Droits et
Titres Miniers Pendant toute la durée de la Convention 5

PE er na 1 EAP UEA

approuver toute dépense où l prise de tout engagement de là SOCIETE (+ compris la
détermination des modalités de leus financement éventuel) constituant une dépense
d'investissement (ÿ) non expressé évue par l'Étude de Faisabilité et (à) dépassant
le montant des “nlingencies prévu dans l'Érude

PAT RURALE 02 se pe CEA AE PT fe Bye
GO. MAR 1 PFFREDENR 3 D on. H Gi)
PS RES AU MORE DIT ar,

recevoir tout autre document ou information dont la Présente Convention prévoir qu'il
lui est destiné où Sur Se rapporte au partage de Ja Production :

PA LP a fu THERE &.

SE prononcer sur toute autre AMSUOn pour laquelle sa saisine est Prévue par la présente
Convention :

PE NE ME a 2 fo
élaborer le règlement intérieur du Come Conjoint,

LUCE ENT ABAUSE,

di

12,3,1

12.3.2

12.33

12.3.4

12.3.5

Fonctionnement du Comité Conjoint

RER IE

À défaut de mention Sxpresse contraire, toute Approbation où autonsation du Comité Conjoint
devra être obtenue de manière préalable,

DR EMIR AL, RARE ENTREE 5 RÉTALHE SR Pr

L'être tenues valablement que si deux tiers des

RA KE DCR MERE, RÉ LUS d fera. Ké
Ra REA RE fm EREULE D (1)
AU EETTT ES (1) # HKEMI LEE TTETET SR LEZ Ci

FAI

LRU DEP LES DURE Pa REX ph — #4, #RSAI/BL HREMI ag
RFA x. ea iX2 A+ (20) HE; ZAR, HU
/2R HKEMT DURS 31 3 AR RÉ S E 13 2 VA EUR.

Pour approuver le compte des Coûts Récupérables, La convocation

M COmIÉ Conjoint pourra inscrire des questions
Mass réserve de les adresser au secrétaire du Comité Conjoint

RÉ RE SPF AIR AAA, EN SI
j DOTE. JF FH, EU EST ENT

AMD DEPT Eve ÉNRÉDET ES TR EEE C7)
EDH FFE GA Re 2 bte F'KA# AS AU ÉE fe ni 5 PTT NUE En Aa,

(3) Jours à Compter de la date de Ja demande de GECAMINES à cet effet, elles Pourront être
accomplies par GECAMINES directement.

Fe RSR AT LA ZE LE fm fee se HKEMI HFH£RRS, UDNET PTT EE
FRE AUS. ÉRAE UF, HRENI CAL A 4

12.3.6

12.3.7

12.3.8

12.3.9

12.3.10

12.3,11

HAE EE Em À # NE, MR EE Eu feee pag CG) Ange

DEN EST ét, MER TNT LA He HUF.
Les réunions du Comité Conjoint se fendront en RDC, sauf accord contraire des membres du

Comité Conjoint.

RÉ R SR np ep RRÉTE DA & SD 4 pe CR) AJ,

cntre les membres Présents où représentés. Le Procès-verbal devra notamment rendre compte des
échanges au cours de Ja réunion et consigner les délibérations des membres qu Comité Conjoint.

RERREUREGREAR A REAUE IQ CH) FR ft

» HE
RE OR A8 pure LR LUE 2 R Ag pe
PRÉC RUE pren MCE TE PTS

Le Comité Conjoint pourra en fendré toute personne dont l'audition “tdemandée par un membre
du Comité Conjoint

RÉ 207 LU ff AE, FR RES JE ré 28 2 21 SR PEER EE,

Les membres du Comiré Conjoint Poutront se faire assister, lors des réunions, Par des conseils
et/ou experts de leur choix. GECAMINES et HKEMT pourront également faire Participer, sans
* Un nombre raisonnable de membre de Jeur Personnel.

AZ EURE nu op LETTUR #RA HREMI toy
Léon, Etes

CUVÉE ST MR DT TT PRO BTE À
AT LE À Hi RARRE ARE V2 - 0

HKEMI EL TT
LATTEES EST PESS

Le cas échéant, Je Comité Conjoint élabore un réglement intérieur Précisant les règles de

fonctionnement du Comité Conjoint, Conformément aux Süpultions de Ja Présent Convention.

ARTE, LES: FAR A a ee ae BULLE TT #
RUE FT AU.

ARTICLE 13 - FINANCEMENT DU PROJET ET SUIVI DES COÛTS ET
PERFORMANCES
15 mi HP DU 78 9495 ant

13.1

15.11

Mise à disposition du Financement Initial

TARDE Éd

HKEMI sera seule cn charge er Fesponsable de mobiliser le Financement Initial conformément

/

FUX tipulations ci-après

49

13.13

13.14

1.15

13.16

13.2.

13.3.

HIREME 44 gt ÉMRE EU R et DRE TT DR

GÉCAMINE à l'égard de la SOCIÈTE, de mobiliser Une quelconque portion

financières Intervenant dans Je financement du Préc d'Associé),
Enécessaire pour la mise en place du Financement Initial.

RE FOR AIA A fie ram ER FF OR L HKEMI(3f.H fn 42
#. À RERO BRL A à fe PER 2
IH.

PAR DE Go 22 + (20%) Bt HREMT ET À TIR $1b ser PIN ft F5

ZI (800) HAE HRENT A/R SORA 7 pe fe CREER)
ke

devra chercher autant ossible à financer son besoin en fonds de roulement
luté S LÉ

* PEU Récouri au Prét d'Associé pour Sttisfaire aux besoins en fonds de

PRE gg RENTE AA Re, RCE 4 LH a Le
AE 8 D FEAR 2 fé de RONA,

Le taux d'intérêts (tous frais SPP) du Prêt d'Associé ne pourra Pas être supérieur à neuf
Pourcent (9%).

DEN NET COHRBE AAD) RAGE SEA (0 :

Tout décaissement fu Utre du Prêt d'Associé Sera effectué directement et exclusivement au
bénéfice de la SOCIETE.

EVENE PRET AIS #5 RSR A PE LH fu use ze A.

Mise à disposition du Financement Additionnel
ES

RATER

Pt Additionnel, seront définies d'un commun
bilié Mise à Jour. Toutefois. le ratio entre apports

FFC IR DER 5 ee D PEUR 5 a pe EURE HR <> eu vx
SAR AB ÉD L SUEZ 1

Remboursement du Financement

RP E
6,
7 2
»/ ÿ M4

13.4.1

13.4.2

13.43

HE pee, LETPRE 3.1 CT At La
LLHESTR A

Garanties du Financement du Projet

AOL PTT

ANT Tr PL T ITS FR FR re
PURE te fe

Sûretés sur les Actions de la SOCIETE
LEA RL"

Sans avoir besoin d ‘obtenir
one pour garantir le
Ancement. Le Consentement de
le HKEMI dans l SOCIETE n'est

HKEM]I RE LR an me AREA 26 qu pa
LIL y SERRE RE, RS A4 fon BU, HKEMT RH HF  2$ F7 He)
PRE (2 semp, DETTE FO Eye

Sûretés sur les autres Actifs du Projet
Le 77

RECETTES

Sous réserve des Süipulations du Paragraphe suivant, les Parties conviennent que la SOCIETE
Pourta, à la demande de lun où Plusieurs des établissements bancaires et financiers Participant au
financement du Prêt d'Associé, consentir des Süûretés sur les Actifs du Projet, à condition qu'une

ÆFF EL FA AUE fmre pe, Rp g 0
3 APR ARE A pp rig TRHEF, ET DEP
LAVE TEE PARA

TE sur lun des Actifs du Projer devra être
$, laquelle approbation devra être donnée dans un

Éfaur de quoi l'approbation Sera réputée donnée en
\MINES pendant ce délai) et ne pourra Pas être refusée sans juste
"e à la Sonstitunon d'une Sûreté vaudra

51 72

Tout Sûreté devant être conse
Préalablement approuvée par G
délai maximum de dix (0)
as de silence gardé par GS
Motif. L'approbation donnée par G

13.51

13.5.2

1.5.3

approbation de Ja réalisation du transfert de l'Actif du Projet concerné en cas de réalisation de
ladite Sûreté

DR RE AOF M et a FOURS, DRE }
Æ+ (0) PTAER RE CAR EH ZE JA LR, RAIN) #HAX
AE A A HÉA A E CADRES TT QE CETTE
ACER ne, DUR RP NUATRERE.

Volumes Minimums

LATE à

Les Volumes Minimums seront déterminés de la manière suivante :

RAGH PRE LR DU,

nm) Chaque Programme er Budger Proposé devra contenir le Volume Minimum devant être

Produit par lt SOCIETE pendant l'Excroice Financier suivant (ci-après les « Volumes
Minimurns ») ; c7

Vi (US AH TE K DCÉELDOMENTT Te
>: A

ÉUÉLUPELTET
HP CF « Lait à
Gi) Le Volume Minimum de Chaque Exercice Financier Sera exprimé dans le Programme et
Budget Approuvés en « tonnes de Produits à produire trimestriellement par l'Usine ».
fg D EM eo cé ie à SU, HU “7
ROCT re AAA.
Le Rapport de Performance trimestriel visé à l'Arücle 137,1 devra mentionner, pour chaque
trimestre, la quantité réelle de Produits produite par l'Usine sur le trimestre écoulé (ci-après les
«Volumes Réels »).
# 1371 MATE TA ETES DIRNNENS SRE Pi ee BUS
PR CF RAR

Dans l'hypothèse où les Volumes Réeks :

ent inférieurs aux Volumes Minimums Pendant deux (2) trimestres consécutifs, le
Secrétaire du Comité Conjoint devra convoquer en urgence une réunion du Comité
Conjoint destinée à débattre er Préscrire toute mesure nécessaire Pour remédier à cette
Situation ;

MESRTE (2) RER F2 AG BREL EU HUE 23 Sat à
ÉD AE OU AE

Gi) seraient inférieurs aux Volumes Minimums Pendant quatre (4) trimestres consécutifs, la
I era tenue de présenter au Comité Conjoint, pour approbation, un plan de
FéStauration des Volumes Miniums de Production ; ou

HE C4) DEUTSE TT Sd. OUDAUTEET ETES
RE Pre, en ÉLE

L
13.6.

13.6.1

13.6.2

(üi) Scraient inférieurs aux Volumes Minimums pendant huit (8) trimestres consécutifs,

#ECAMINES pourra demander la nomiraton d'un Expert Indépendant chargé de
réaliser, aux frais de la SOC IETE, un audit technique et/ou financier destiné à identifier
Les raisons de cette Sous-producuon. Les mesures à Prendre découlant des constatations
de l'Expert Indépendant seront débattues et approuvées en Comité Conjoint.

HSE C8) PRURF RE ref, DUR FA 7 HR AE CD) 44h
TER CHI A RER) SOERE A/R Zi Lin Pig A à FEME.
PAR RE € fe a Ste.

Le cas échéant, HKEMI s’assurers ae les membres qu'elle à nommés dans Jes Organes de la
SOCIETE votent en faveur de route décision nécessaire à la mise en œuvre des plans approuvés
Gesues Prescrites par le Comité Conjoint es *Pplication des stipulations de l'Article 18.3 3 ci
dessus

RUE t4 F, HREMT D ÉRRUÉE SE A 53 & TOR DE HE D ee
DUB PE TT EE BUSCHRE AIR 2S PASS ARE HR A 2 A ef

OPEX/CAPEX Convenus
PENSER A / REA

Les Parties doivent convenir de 1a Mature et du montant prévisionnel des charges d’exploitation et
dépenses d'investissement qui, au cours d’un Exercice Financier donné, pourront constituer des

Coûts Récupérables (les « OPEX/CAPEX Convenus »)

ca RE EE MA
#4 € PARA RA / PEACE Ê

Les OPEX/CAPEX Convenus seront déterminés de la manière Suivante :

PIE EF AR / 0 À 1 AR RUE:

G] Chaque Programme ct Budget Pre Posé devra contenir les OPEX.

retenus pour l'Exercice Financier suivant er décomposés au

RENE EH a de tue DEA
RL SE An Fr,

RAA SE,

(a) Coûts de prospection et d'exploration ;
DRANTENE

&) Coûts de développement ;
FFRIRA:

CO] Coûts d'exploitation ;
RATES

@) Frais financiers ;

LEZ TR

13.6.3

13.6.4

(e) Frais généraux et administratifs $

AUTE LASER
[0] Coûts de commercialisation 3
NAIL A.
@) Coûts de réhabilitation :
HERA.
(h) Total ;
Gi) Coûts fixes ; et
REA. 40
& Coûts variables,
TER,
Gi) Les OPEX/CAPEX Convenus de chaque Exercice Financier seront Exprimés dans le

Programme er Budget Approuvés en « USD / tonne de Produits produits à l’'Usine »,

AAA SE HUE MP 3 En 2e 7 DEA FE HEENEIA LL 5 Ge cp y
PRE ST /AUE TT rame pif.

Le Rapport de Performance visé à l'Article 13." devra notimment mentionner, pour chaque
trimestre :

SR 13.71 SR PP ASE (OT HE REUAR A NES Xe, RER.

0] le montant réel des charges d'exploitation su ortées par li SOCIÉTÉ sur le trimestre
ü ag P PP: P:
écoulé (ci-après les « OPEX Réels »);et

SRE AN PER fée 2 9e CFRCRRS ERA" » , ju

d) le montant réel des dépenses d'investissement Süpportées par la SOCIÉTÉ sur Je
trimestre écoulé (ci-après les « CAPEX Récls »).

LRBBE AN) PER HUE TT A CFA REA EU D .

Dans l'hypothèse où la somme des OPEX Réels :

Onvenus pendant deux (2) trimestres

devra convoquer en urgence unc réunion

13.6.5

13.6.6

13.7.

13.7.1

13.7.2

FRA / DORÉ ER NBRE A
AURA RIZ NETE :

ESS (2) AIDE
BRARNREA SIN HIT RM MTATA

&) sert supérieure aux OPEX/CAPEN Convenus pendant quatre @) trimestres
consécutifs, la SOCI sera tenue de présenter au Comité Conjoint, pour
approbation, un plan de restructuration des OPEX sou

RENE (4) OT UPS DENT E SAUT R ADOLSETE
DRE — HIS RER A SC HR AL, BAM SZ ANA. où

(ii) serait supérieure aux OPEX/CAPEX Convenus pendant huit (8) trimestres consécutifs,
GECAMINES pourra demander la nomination d'un Expert Indépendant chargé de
réaliser, aux frais de la SOCIETE, un audit technique et/ou financier destiné à identifier
les raisons de ces surcoûts. Les mesures à prendre découlant des constatations de
l'Espert Indépendant seront débattues et approuvés en Comité Conjoint,

A /\ (8) OR MPEE TENTE SAUT CR DRE ET ARE A

ER CAEN ES ET KA BRAS 4 ie. EAN RPUR
AAUUA HE Av HE AU EE PE A 02 L2 1 ri LE

&

Le cas échéant, HEKMI s'assurera que les membres qu'elle a nommés dans les organes de la
SOCIÈTE votent en faveur de toute décision nécessaire à la mise en œuvre des plans approuvés
et mesures prescrites par le Comité Conjoint en application des stipulations ci-dessus.

UE FJÉREHUF, HKEMI A PRCAULE di RAA EI A HR D ASS NE BR IS HE ELA
HR PEL AR AU LE ANSE, BUBL ARE BEA HE EHIBE-R 2 OÙ LR EE

Les CAPEX Réel font l’objet d'une revue annuelle par le Comité Conjoint aux fins de contrôler
leur conformité aux CAPEX Convenus.

RTS D Le A SC ER PE ANSE ENT DURE RE FO AE PAT RUE PEACE

Rapports de Performance
BRIE

À compter de la Date de Production Commerciale, le Président de la SOCIETE préparera et
Soumertra chaque trimestre aux membres du Comité Conjoint, un rapport de performance
substantiellement conforme au modéle figurant en Annexe |, et tel que ce modèle sera affiné et
complété par GECAMINES et HKEMI postérieurement à la Date de Signature (ci-après un
«Rapport de Performance »).

ÉRNALETEZ HE, FETE 2 FI, ARE ÉD À 2 VA LS A ARE SE 2H
JP SU UE (SUR NO RH #, FF EUR ch À FAN HKEMI ST FEAT ALI
HS CFA RIRE").

Le Rapport de Performance de chaque trimestre devra être Préparé et communiqué aux membres
du Comité Conjoint dans les quinze (1 5) Jours Ouvrés à compter du dernier jour dudit trimestre.

ANSE AO MAR RE ÉRS ÆRERUS — Ft O5 LH E PI if PER IE EE
EVE TR
Y—

ù
13.7.3

Chaque coût ou dépense mentionné dans un Rapport de Performance devra être présenté sous
un format :

PUAAR #5 cf 4e RATER LE ne A BÙ PE FH AUS 12 HOME A F Ke UE,

o) valeur absolue, en millions de Dollars US : et
AE, ÉRHATEI: A
Gi) valeur unitaire, en Dollars US par tonne de Produit produite à l'Usine.

HOUR RADAR T/ SLT ee

ARTICLE 14 - PAIEMENTS

UAH
14.1. Pas de Porte
AÏB#
14.11 En contrepartie du droit d'accès aux ressources minières de GÉCAMINES conféré à la SOCIÉTÉ

14.12

par la présente Convention, la SOCIÉTÉ paiera à GÉCAMINES un pas de porte payable selon
les échéances er modalités définies au présent Article (le « Pas de Porte »).

ME ER BALE A DO FI ARE PA BEA BU Er 2 ETAT RUE A ARR
BOMR AO AUS ATTS COATIH"

Le montant du Pas de Porte est forfaitairement défini à la Date de Signature, sur la base du
Tonnage de Référence, à la somme de deux cent millions de Dollars US (200 000.000 USD) (le
«Pas de Porte Initial »), et sera payé par la SOCIÉTÉ à GÉCAMINES de la manière suivante :

EF SANTA, AUTRE UE PE EN ASE DL 38 5 (200,000,000 RDA TF1
CRBATIR" 0 ME. ASTRID MF,

E)] Une première tranche de Pas de Porte Initial, égale à vingt pour cent (20%) du montant
forfaitaire défini ci-dessus, soit quarante millions de Dollars L'S (40 000 000 USD), sera
payé par la SOCIÉTÉ à GÉCAMINES ans un délai de trente (0) Jours Ouvrés à
Compter de la date de la signature du Contrat d’Amodiation (la « Première Tranche de
Pas de Porte Initial ») ;

BF CEMRATR, SP LÉGALE Co) + NIRATH
7 (40,000,000 ZT) , HE RASE RITES 2 HR (30) AL TIR
AIRE ROBE A C ER AÎIA

G) Une deuxième tranche de Pas de Porte Initial » égale à vingt pour cent (20%) du montant
forfaitaire défini ci-dessus, soir quarante millions de Dollars US (40 000.000 USD), sera
payée par la SOCIÉTÉ à GÉCAMINES dans un délai de dix (10) Jours Ouvrés à

Compter de la date de validation conjointe par les Parties des résultats du Programme
de Cerufication des Réserves du PE 11600 (la « Deuxième Tranche de Pas de Porte

Initial ») ;

RER AÎS, SAFHAUT GTÉJ ET AZ (20%) , PAF IS
7É (40,000,000 ÉT) , HE AALRIMAES 11600 SFR A AE A LEE LE
2RE+ Go) sur rés CÉRZÆMHBAIIA" )

À
l
1
H
j

ÉRTE) FR UE ROME AT IRAN AIS PA HSCOUR AO an

ARTICLE 15 - DÉCLARATIONS ET GARANTIES

38 15 RPR SRE

15.1.

15.2.

Déclarations et Garanties communes

HF 5 RE
Par les présentes, chaque Partie déclare et garantit que
ÆBRDH, RTE 5 RGEUUF :

0) Elle est dûment constituée, organis
ConSUtunon :

€ et existante en vertu des Jois de sa juridiction de

# A HRRRR 27 Hi fe 2j ÉLUS

) Elle a le pouvoir et la capacité de conclure et exécuter ses obligations en vertu de la
Présente Convention ou de tout autre Convention ou instrument cnvisagé par la présente
Convention ;

ÉDEL) PAIE 2 6 4 A UT À Eat 2e Abe UE AO HE A ie fée
LEE

(ii) Toutes les autorisations nécessaires pour la signature, Ja remise et l'exécution de la
Présente Convention conformément à é$ Stipulations ont été obtenues et la présente
Convention est un accord valide et exécutoire ;

HT CREER, BEEN DR ET A His de He, 4 BIDON A RC ELR AE 07
HAFPE:

Gv) La signature, la remise et l'exécution de la présente Convention sont conformes à ses
Statuts ef ne violent pas une quelconque loi ou obligation, ni n’entrainent un
Manquement au litre de tout contrat auquel elle est liée, ni ne donne lieu à unc Sûreté
en vertu de ces documents : er
ANNALES, RAM RE ÉD ERAULSE, H AS BR AE fe 28
E, RERMHXA, RP (ER. An

que mandataire,
JOUA SAR CRE HR) DÉS SLERENTA

Déclarations et Garanties additionnelles de GÉCAMINES
FR BBAUAR PERS SRE

GÉCAMINES déclare et Sarantit par ailleurs à HKEMI ce qui suit à la Date de Signature et

réitérera à la Date d'Entrée en Vigueur :
DER RUES] FT HKREMT A 54 E8C2 I Œp,
& “lle est le seul et unique titulaire des Droits et Titres Miniers ;

F4"
(Gi)

Gi

Gv)

(vi)

(ii)

(vit)

üx)

RON AN Je A HE fm - HA:

Stent réellement et sont valables ct ont été obtenus de

Les Droits et Titres Miniers
manière régulière :

PEUR RNA, ÉTAT OL FH:

Le certificat d'exploitation du PE1 1660 ct le Certificat d'exploitation du PE 8841 détenus
Par GÉCAMINES sont les versions originales desdits certificats émises par CAMI :
EC RE# 11600 RFRARIERLE 8841 SERIE, HERBE R
THERE.

limites du Périmètre Minier ;
RSR ETTEESTT T] Ro PARA GE Pi PB dE A Le NE TT
# LUNETTES. A PC RO EE PL JE AU BUT À
AN LE BR SCA AR 4

Il n'existe pas de zones d'exploitation artisanale (au sens du Code Minier) déclarées sur
le Périmètre Minier :

RECRUE) for) 3

NON ENT HAUTE

MINES a rempli ct remplira, sans préjudice des obligations propres de la
SOCIETE au titre du Contrat d'Amodiation et du Code Minier, toutes les Obligations
qui lui sont imposées afin de maintenir la validité et la régularité des Droits et Titres
miniers ;

FERA 2 SRE DRE 2 In NAS DETTE CPE ES
F. D RU ERA FLE RAT Do A RE RUES VE ES fe
LBER

Aucun Tiers ne dispose des droits sur les Droits et Titres Miniers, notamment droit des
Süretés, droit d’amodiation er droit d'option ;

w BURRLUE LR ALTER, RCE RAR, ASE PAIE Su 2
LUE

I n'existe pas de Contentieux, ni de réclamation ni de procédure d'une quelconque
PAtUIE en cours concernant les Droits et Titres Miniers ;

TES BUR PUUERT RO, FREE AIR.

nt d’un produit contaminant sur le Périmètre
d'engager la responsabilité environnementale de la SOCIETE ou de

EVE
13.7.3

un format :
PA RH
re) valeur absolue, en millions de Dollars US ie

AH ÉRETE. 40

Gi) valeur unitaire, en Dollars US par tonne de Produit produite à l'Usine.

ARTICLE 14-— PAIEMENTS

BUAXA

14.1. Pas de Porte
QNRE:

14.11 En contrepartie du droit d'accès au: MINES conféré à la SOC c]
par a présente Convention, la SOC Ÿ un pas de porte payable selon
les échéances er modalités définies au Présent Article (le « Pas de Porte »).

MATE DU ZE À HET À FIRE TR PE PEN HE A fr STREAM A ca
FES AABR A ÉALENE A FAIT#" D.
14.12 Le montant du Pas de Porte est forfaitairement défini à la Date de Sig

Tonnage de Référence, à la somme de deus cent r
“Pas de Porte Initial »), ct sera payé par la SOC

ETS, À UT PER HER LE LS F7 mi AUCH JE (200,000,000 KT) EE
CARRANIE "HE, F2 FT RER An FO SE fée un,

ü Une première tranche de Pas de Porte Initial, égale à vingt pour cent (20%) du montant
f: it Quarante millions de Dollars US (40 000 000 USD), sera
\MINES ans un délai de trente (30) Jours Ouvrés à
Compter de la date de la signature du Contrat d'Amodiation (la « Première Tranche de
Pas de Porte Initial ») ;

RER ATH BBF ERE TH (20%) + RATS
7 (40,000,000 ÉX) , MRC PTE G0) FA L#ÆH 1%
DEMLPES ET BEA").

Gi) Une deuxième tranché de Pas de Porte Initial - égale à vingt pour cent (20%) du montant
forfaitaire défini ci-dessus, soit quarante millions de Dollus US (40 000 000 USD), sera
payée par la SOCIÉ CAMINES dans un délai de dix (10) Jours Ouvrés à
gerer de Ia date de validation conjointe par les Parties des résultats du Programme
de Certification des Réserves du PE 11600 (la « Deuxième Tranche de Pas de Porte
Initial ») ;

forfaitaire défini ci-d

PB EMMRAIIS. SAT LÉO Fm | (20%), RDF 75%
2É (40,000,000 H3C > , HÉROS ERA 11600 TER
2H FE Go LIER M A 4 Lies FU € CRCÆMRANIM"

Y%

14.14

(ii) Une troisième tranche de Pas de Porte Initial » égale à vingt pour cent {20°:) du montant
forfaitaire défini ci-dessus Ït quarante millions de Dollars US (40 000 000 USD), sera
payée par la SOCIÉT GÉCAMINES dans un délai de dix (10) Jours Ouvrés à
compter de la Date de Production Commerciale (la « Troisième Tranche de Pas de
Porte Initial ») ;

EDR AIS, SF ER OF frhgE + C0), Bpaptr is
(40,000,000 5) , RÉEREAEEZ te F Go) PTE rh AUE 2
HER € CHER AINA"

(iv) Une quatrième tranche de Pas de Porte Initial , égale — sous réserve des stipulations des

ÉTÉ ENSE A BR 1413, Hisia AU 141.5 SRCHLRE A fe
Fe RÉ Tiée FPATE EE + (200) MEUPES: C40,000,000 %
JE) + EDEN gear TEA AGE HN à LÉSRZ Hi+ Go)
PIFEAR, HA RIRES Em ( RENÉ ANIE" ), Eu

s de

&) Une cinquième tranche de Pas de Porte Initial , égale — sous réserve des Stipulatio:

l'Article 141,5 Craprès — à vingt pour cent (20%) du montant forfaitaire défini ci-

Aillions de Dollars US (40 000 000 USD), sera payée par la SO!

dans un délai de dix (10) Jours Ouvre À compter de la date de

Production commerciale de la Phase Additionnelle (la « Cinquième Tranche de Pas
de Porte Initial »),

REVAIT, RTE 1415 RME ER T. FT EF rh
H2Z+ (20%) , LÉSDET C40,000,000 HE) , ARE HA SE ER ft
2RE+ Go) ATEN CAS en CREER AI

Gin) CRI BE A PDA PA Ha
FIFR, DU

MUR CG) HA OT fe
RON ETS
RÉEL E 05 *

cuivre équivalent const
Référence.

14.15

14.16

14.2.

14.2.1

14.2.2

14.23

14.3.

CF SH RE, RÉF RENTREE, DATENT ES |
RE: HSE ES (105 HT) OLD ETS ere
CAES TP PEN

Tranche de Pas de Porte Initial sera réduit conformément au Pnape défini au Paragraphe
Précédent.

DUR Hi iA #95] FRERE RE AT TE Rp, NÈHE BAR ARE TE EL PU ge À 17
PR HE et

Dans l'hypothèse où {a Moyenne des cours du cobalt, calculée entre la Date de Signature et Ja date
de production Commerciale de la Phase Additionnelle, serait Supérieure à trente-huir dollars
américains (38 USD) par livre, le montant de hC

d'un complément de Pas de Porte égal à quatre-vingts milions de dollars américains (80 000 000
USD) er s'élèvera donc à la somme de cent vingt millions de dollars américains (120 000 000 USD)

Me ao DD 2 FA
KT (38H) , MRAUILUES TNT Se (80,000,000 32) f4?kzx
ATH, RASE TAC (120,000,000 $ 7) .

Pas de Porte Additionnel

EAÏI#

En contrepartie de tous droits miniers supplémentaires qui Pourræent éventuellement être
accordés à la SOCIETE (ou un de ses A ffitié) supplément du PE 11600 et 841, un pas de
Porte additionnel sera payable par la SOCIÉ: (ou l'Affilié concerné) à GÉCAMINES sur la
valeur des réserves additionnelles Contenus dans lesdits droits miniers supplémentaires (pour
chaque nouveau droit minier, un « Pas de Porte Additionnel ») :

PONT fé 2 3] CRICRER AT) RATE 11600 SIFRALAIS 8841 TER DAT far
FAN HZ AH, A CRIER HUB 1» ff RENE TI ET UT #t
SH ÉLIÉ 5 DE AY RAGE À 7 CÉFRE NAT ER, —{à FAEAÏIS" )

Le montant du Pas de Porte Additionne] sera égal à cent cinq Dollars US (105 USD) par tonne de
cuivre et cuivre équivalent contenue dans le périmètre couvert Par ces droits miniers
supplémentaires,

FAT RATER C105 HTC) PR EL ERREUR ht" pe pi dé
SEX.

Les modalités de paiement du Pas de Porte “ddionnel seront convenues d'un commun accord
entre la SOCIÉTÉ et GÉCAMINES,

LPNBETÉEN DENT URLS LT ET

Récupération du Pas de Porte et du Pas de Porte Additionnel

ATTBERTRTE ANT 88 60 EU

Tout montant payé par la SOC
Additionnel constituera un Coût Récupé

AMINES au titre du Pas de Porte et du Pas de Porte
ble au sens de la présente Convention.
15.3.

15.4.

lui imposer d'entreprendre une action COReCUVE où réparatrice. Aucune Partie du
Périmètre Minier n'est située dans une zonc SVironnementale réglementée 3

DRE RE 5 ROUE RSS Rte RU, Rte tr
HA if, DO, EM (ii, PA AL IE dr ue of de
ÉRRENOTT TA REA BR 2 LE Ps a ONE. FOUR PEUT
FSTR2 ES pense pe D RERER AN EME DE AE SL E 3e À
BETTER HR RUAT XD JR 4, HP DOTE 2 aa
FA DE,

G@) Âl Connaissance de GECAMINES, il n'est rien qui affecte les Droits et Titres Miniers

BUS RH PTA, GE op 7 pe
RARE AJAURI, RER A UHR MER.

(si) Àla Connaissance de GECAMINES, à l'exception des rejets, déchets et bâtiments situés

droit et/ou titre minier et/ou faits qui Pourraient avoir un impact népatif sur leur
développement et leur exploitation.

TPE À £ AA, 5 8841 SERA
2. FR ER OCR BRIE a TE SES LE L'ERAT ANA / 5$
ARS Er 40 Ben
Déclarations et Garanties additionnelles de HKEMI

HKEMI HAE 54

HKEMI déclare et garantit par ailleurs à GÉCAMINES ce qui suit à là Date de Signature et
féitèrera à la Date d'Entrée en Vigueur

SUSR. HKEMI fE FE ER GGES ie, HHERCL HE,

& Elle dispose de ressources financières et de capacités techniques importantes permettant
un développement rapide du Projet dans l'intérêt commun des Parties ;

ERA OU ERA 6 fé E] PRG R HE 45 ME fu GE
Gi) Elle a l capacité de mobiliser le Financement du Projet : et
EAU HE 7 ELEMELSTE
Gi) lle a une parfaite connaissance des normes de l'industrie minière internationale.
FORGE RER Ar RE.

Déclaration et garanties additionnelles de la SOCIETE

AFIÉURR ERREUR
& 7
61 Le

Î
CIÈTE déclare et Sarantit par ailleurs à GECAMINES ce Qui suit à la Date de Signature et
ta à la Date d'Entrée en Vigueur :

n) Elle a été constituée sous là forme d'une “S0ciété par action simplifiée » de droit

ALES CEA 2 ET AE DE AU a EH Le) ! FERUR Ce) SEMI
FA DIR AT ER ET. PEAR DU 22 2 7 Ed,

(üi) Elle dispose, ou a accès à es capacités ‘$ et financières nécessaires à
ligations au titre du droit applicable et de Ja Présente Convention ;

Et rie AL LELUT EST PR PEeN
AU ÉE D:

Gi) Il n'existe aucun contentieux judictaire, a quelque nature que
et qui mettrait en
Cause Où serait susceptible de mettre SA cause sa capacité de respecter ses engagements

<texécuter ses obligations au titre du droje 2pplicable er de Ia présente Convention.

AÉFTEÏÉ TERRE TE Nr 00. HRK SA /8R RPM
ix, PER TUTTETS MUC T ENT:
AD DCR ER RC AU 2 ho A,

15.5. Responsabilités
Les Parties reconnaissent qu’elles Poivent Voir leur responsabilité engagée dans le cas où lune
quelconque des déclarations et Saranües formulées dans le Présent Article se révèlerait fausse ou
césserait À tout moment d'être MpOsantes importantes, à
Moins qu’il y soit, le cas échéant, remédié dans un délai raisonnable n'excédant Pas trente (30)
Jours Ouvrés à compter de la connaissance de eee circonstance.
BOAT, HE 2 Se ef HUB 5 4 AE BR 3 af A pe a 2 ep me
M. AE FAN fée HE=+ (30) FLIEH PAR AR RAS EX —
RER AURA TUE.

ARTICLE 16 — ENGAGEMENTS

NES

16.1 Engagements Mutuels

AA
Au titre de la présente Convention, les Parties s'engagent mutuellement à :
ADO. DORE,

@ lsécuter de bonne foi leurs obligations au ttre de où ayant trait à l'exécution de tout
Contrat relatif au Projet ou aux Acrivité d} la SOC :

16.2.

Gi)

(&i)

(Qu)

&)

da fr Ep FAR RM fr at 5 QUES TE ETES

Ne pas accomplir ou faire accomplir tout acte ou toute chose Suscepüble d’affecter la
jouissance continue et paisible des Gisements et des Droits et Titres Miniers par la
SOCI ;

# SCHL AE 48 St ro Bo ARTE LR RE 8e pe BUR RCE

HBESRE

€ compris les modifications éventuelles à apporter à 1 présente Convention : et

BD R EL pERE. A DLPFARE A Le 7 2 dom. AU EC Eh
ERA SCI fr PE RO, AN A DAT peut Er fer. Eu

Se conformer aux Stipulations de la présente Convention

DRE PTE TR

Engagements additionnels de GÉCAMINES
RATER EE

Au ütre de la présente Convention, GÉCAMINES s'engage par ailleurs à :

ÆAHOUT, ALTER

0]

di)

Coopérer avec la SOCIÉTÉ, dans les conditions des présentes, à l’actualisation, à la
Préparation et à l'exécution de l’Étude de Faisabiliré Initiale et de l'Étude de Faisabiliré

Sue. nonobstant la coopération de GÉCAMINES

REA He Ho se ft 2 fe, BREST A AUD AT AT fr MED R RUE 5 LU Ze HI
PT FPE MENU SE SAR 5 TS À tr af AELSE Of nf 2, REA RME
HUE, LB 25 4 HG IRAN DU SE MÉTME — Sat À, DORE]
ñ CRE DTTADE TES RAI Nat AT
PART PR Eat m5,

Accompagner HKEMI et la SOCIÉTÉ, selon les cas, dans leurs démarches auprès des
administrations douanières pour l'importation des Équipements directement nécessaires

ET

Gi)

Gv)

Q

(vi)

(vu)

(ii)

PÉRMUE, BI HERMI CPPLLEE FPE A EC Gt ie
ÉRSP SEA POCHE CIS DU Pa MAL fo

Assister et conseiller là SOCIÉTÉ Pour l'obtention des visas et permis de travail
nécessaires pour les employés expatriés de la SOCIRTE qui se rendent en RDC ;

BBD 2 SLR 48 2 59 MEDAL ER C&) FD O9 EE ALL ff ve, HN
CHE DEP TEL.

Assister et conseiller la SOCIÉTÉ Pour lobtention de l'électricité nécessaire au
développement du Projet ;

HR 2X 5] 848 mi FFRATR UE D, FEAR EP 69 EE NL.

Faire ses meilleurs efforts Pour assister là SOCIETE à Obtenir la validation de
l'administration fiscale Concermant le traitement de la Redevance comme une charge de
la SOCIETE et non une vente générant un revenu :

FEES 7 bah As RE RL XNA Hp D pt
#, PR A A

Assister et conseiller la SOCIETE pendant toute la durée des Travaux de Construction,
ct de l'Exploitation (incluant, mais sans SY limiter, assister et conseiller Ja SOCIETE
dans ses relations avec l'État, les communautés locales et tous Tiers) ceci afin d'assurer
le développement paisible et continu du Projet ;

LE ARE ANSE HN, FRE FA Tan ne 2e CELL AR
FRA GEUR, LD ARE LAURE PET A HE FL ba) D
FRA REFRAIN E AE,

Dans l'hypothèse où il serait impossible d'accéder ay Péri

© le droit de traverser ce ou
° gratuit, sous réserve des dispositions du Code Minier et des

TS (PER) foie BRU PERS ME 5 HU 6 qe 2 0 CAR
BOX T AAA) ONE, MERS APR 2 OH 2 AE
BR MA— R £ AU D HN PRG À HE "RQ, SRE DU F2 LEA GE
SEAT, FRET AT LÉ SR NEN RÉAL.

Fournir une assistance raisonnable à In SOCIÉTÉ pour l'obtention des approbations,
Periis et consentements requis de l’État er des autorités locales pour la mise en œuvre
du Projet, ainsi que pour les projets de développement Sommunautaire, y compris la
délocalisation et relocalisation des populations affectées par le Projet, étant toutefois
précisé que la SOCIÉTÉ restera seule responsable du respect des délais Prévus par la
présente Convention ;

AE FA LA AE HE DK HE COLE SI A né
ÉLHE ra ELU FAI IG À I #2 HE
# ASH FI AE MEL me — 6 À

RER KE HE CEA LAIT.
DE BR ARE AO QRE A1 228 ii
LOL TURC TANT R

16.3.

Gx)

6)

(si)

(si

(iii)

Ne pas vendre, transférer ou disposer des Droits et ‘Titres Miniers de quelque façon que
ce Soit pendant toute la durée de ja Présente Convention :

LEA HI DOUER 4, FALUE M Et RE, MA 7NTE 7777

Nc pas conclure de contrat emportant aucun bail. amodiation, hypothèque, garantie ou
servitude de tout où partie des Droit et Titres Miniers pendant toute la durée de la
Présente Convention, à l'exception du Contre d'Amodiation et des éventuels permis
d'exploitation des rejets présents sur le Périmêtre Minier ;

PR BLSE À FUEL Rp AJ HO A7 2 FR DNMIR A. A
PART LE A DRE A AN AQU ER à HP, RSA ST

Assister là SOCIETE dans la conclusion d'un accord entre la SOCIETE er les Tiers
détenteurs de droits et/ou titres miniers sur la gestion des rejets er déchets miniers situés
sur le Périmètre Minier <t'assister la SOCIETE dans la mise en œuvre de cet accord ;

PA EE p a meta no = ik fu D DERO PEN AH Fey paix
HRBHX, QUIIPSES CT TA

Transférer à la SOCIETE, POUr ua montant d'un dollar (1 USD) et conformément au
droit applicable, Ja Propriété des terrains sur lesquels l'Usine sera Construite avant la
Date de Démarrage des Travaux de Construction (lorsque ces terrains appartiennent à

j VES) ou, Le cas échéant lorsque ces 2S appartiennent à un Tiers,
À meilleurs efforts Pour aider la SOCI : dans ses démarches relatives à
leur acquisition ;

RUE LR A 2 EE A x CG RTE) Ar
MEL ET.) 46 60 4e CRE LAURE T ED), ÉÉELEES
LIÉE MALE CET 7 PP re

DRDES TT TT LIT, 6, RLDUTITER A
PO A D RG AS D Er

Engagements additionnels de la SOCIÉTÉ
AFIRTARTEREE

Au titre de la présente Convention, là SOCIÉTÉ s'engage à :

ÆARDOUNF, Ar.

0]

traitance ;

ATP ET TEE PNR DOM SE ET RAKRIRI

AIME. a.
2
(ü)

Gi)

Gv)

&)

©)

(vi)

Conduire Le Projet conformément aux süpulations de la présente Convention, cn
iisant le Financement du Projet mis à diposiion par HKEMIT ec en coopération avec
GÉCAMINES ;

HKEMI HEBE NO H HR, NS HUE, LENS

SE
AR

<onfommément aux dispositions de l'Étude de Faisabilité Mise à Jour ;

TD RURE 2 METRE RACE. ARE AT A5 LED SC
FRS SANTE CURDE) :

AOBCREE TE MUXEZR 18 4 RG 8 5 JC AU PE HR, ve AALK (ep
EL

Respecter le calendrier et Jes dates butoirs prévus Par la présente Convention :
A DU ASE tn es TASER

Préserver, le cas échéant, la validité et renouveler pour l« période la plus longue autorisée
les Droits et Titres Miniers, de même que tous les Permis et licences nécessaires et utiles ;

WRDE, BEST RUE CH, FFE SC VAL LC MAUR PS EG AU ANIT.
PRO 2 a Re HOUR

Conduire le Projet conformément aux lois et règlements applicables en RDC, et en
Parüculier :

HÉBIIUR C4) A PES Ro 2 4 2 9 CHA:

@) Payer tous les impôts, redevances et taxes dus à l'État conformément au Code
Minier et au Règlement Minier :

RUE CLR) an CASH) MORE, SAIS FH 3 SE et (9
APR EL IÉTE M.

€) Se conformer à routes les obligations déclaratives en ce qui conceme les
questions erivironnementales et sociales et aux recommandations des plans
Sociaux et environnementaux Correspondants ; et

AE A PRSE AMEL DH HE DER FAR EE SAIS
UE DE T
e] Se conformer aux exigences du Code Minier et du Règlement Minier

relativement aux obligations de démarrage des travaux de Développement cr
d'Exploitation, 71

ST PILES A FLE) FARMER SRE LEROUX
ATALE

(it) Promouvoir le développement social des communautés environnantes, selon un cahier
des charges à adopter après concertation avec ces communautés :

RUE SLR SEPT RER RO (Ed. HARRIS ANME,

{) Respecter les princir Ssant les procédures d'ordre administratif, fiscal. er de gestion
ainsi que les critères de recrutement du personnel : er

TT, RCA FT RARE Fa Fe 00 DE UU a À HAE. #1

6) Réaliser la réhabilitation du Périmètre Minier conformément aux dispositions du Code
Minier et du Règlement Minier.

LRO RATES) JADE, EN RATER TE.

ARTICLE 17 - ACCÈS À L'INFORMATION
38 17 At

17.1

17.2.

Sans préjudice du droit d'inspection sipulé à l'Article 7, GÉCAMINES aura là faculté de
demander à HKEMI et à la SOCIÉTÉ i toute information supplémentaire lui
permettant notamment d'apprécier le montant de la Redevance, du Pas de Porte et/ou, le cas
échéant, du Pas de Porte Additionnel dû par lt SOCIETE.

RES 7 AE TE PE RCA LE. HE DEA NT
FRE, HEC GEAR CEE AGE D

Zi.

Sous réserve de ne pas porter atteinte au fonctionnement normal de la SOCIÉTÉ, GECAMINES
Aura en outre à tout moment la faculté de procéder, à ses frais et moyennant notification écrite
préalble adressée à la SOCIÉTÉ, à un audit sur place et/ou sur pièces de la SOCIÉTÉ, afin
Aonimment d'évaluer le montant de la Redevance, du Pas de Porte et/ou, le cas échéant, du Pas
de Porte Additionnel dû par la SOCIETE ainsi que d'apprécier la banne exécution des nbligations

comptables, économiques, financières et opérationnelles de la SOCIÉTÉ.

LEA ALIEN LEE, EE MA ES HITEAN A SAONE T, FE RP AN LEE (7
HO À ET REA D 85 4 AU/ BR SC fu de, DU fé 28 SZ 3 {3 a AN LH 8 AÏT
AURA AUTRE CHAT) MB, LR ATMITLAT, A, MA 35 DU XE #6
XX IE.

Dans l'hypothèse d’un désaccord entre les Parties en SE qui concerne le montant de la Redevance,

du Pas de Porte ou, le cas échéänt, du Pas de Porte Additionnel, Chaque Partie pourra initier une.
Procédure d'expertise conformément à l'Article 31.3 de la présente Convention,

PRE TI ATIRAR/RARTEATIRE CH OEE) HSM RR A, 2%
PARU A HOUR 313 RES PE RATE.

ARTICLE 18- ENVIRONNEMENT ET COMMUNAUTÉS
ÉRCES TE Ts

18.1.

18.11

18.12

18.13

18.14

18.15

18.2.

Responsabilité environnementale

FRA

par GÉCAMINES ou tout autre Tiers avant l'entrée en vigueur du Contrat d’Amodiation, er
AMINES s'engage à dédommager la SOCIÉTÉ Pour toute plainte, dommage, pénalité,
réclamation, obligation ou toute autre sanction découlant d’un tel dommage.

ITR BU IE S FE AC2 Fire ponte ares CÉDÉSE EE DILE
DE PISR ISERE AIR MENU HUE, LEP OA RS EAN FA Oo
RE HUE, IR HER, DCE BR ATH AU AE ST,

n où l'aggravation de ces
€ En vigueur Contrat d’Amodiation, auquel cas
la responsabilité sera partagée entre la SO F SUGÉCAMINES au prorata de leur participation

À ETIR TU AUALE FI XC2 F1 di 2 pouf. TARA & PIE C2 UE À ge eu
ROSES EE AURTE NE, RENE LÉ 1 LH he FAURE A FE XCZ
DRE SE URSS TE PA FA ROUE PL eà

Sans préjudice de l'application de l'Article Précédent, la SOCIÉTÉ sera exclusivement responsable
à l'égard de tout Tiers de toute Plainte, dommage, Pénalité, réclamation, obligation ou toute autre
Sanction découlant d’un dommage causé à l'environnement s'étendant sur le Périmètre Minier, où
ca relation avec les Gisemen: i i

d'Amodiation, et avant la résiliation de La présente Convention

ER RER RO ARRET ATRGAE MÉRITE ET 72. A NUE EE
RENE. RENE EDIT RME 2 OA 1 GB A LE 7 UE, SUR ie,
DEA BRAT fo HALLE #T, RICE AR D RAM AE PE

En cas de désaccord entre GÉCAMIN
18.1-2, la Partie la plus diligente pourra recourir à 1
31.3.

RAA FIL 18.11 AIS 18.12 RD AEEnR EL, RU —DRTRUR
2 HS AOAGER EI FAT ER.

ur l'application des Articles 18.1.1 ct
*pert Indépendant conformément à l'Article

Afin d'éviter toute ambiguité, à compter de l'entrée en vigueur du Contrat d’Amodiation, la
SOCIÉTÉ sera responsable de toute sanction imposée par l'État en vertu du Code Minier et de

A Se HE X, FRA S EM Fi, RIBUR EN RE Code) LR
ARR PA JC DE 4 nt AE.

Respect des obligations cnvironnementales

ÉÉDETT ES e
18.3.

18.4.

18.4.1

Afin de préserver l'environnement en RDC, la SOCIÉTÉ s'engage à construire et exploiter les
Installations, et Plus généralement à mener les Activités, en strict conformité avec les dispositions
du Code Minier et les normes de l'industrie minière internationale.

ARIFHIR C&) HUR, IAE MAUR LAPS DEUTEE TNT" RUE, it
AS EE DE ATP RL 3 2 JXME) .

Exploitants artisanaux

FLFRE

FREE MERE JE RSE. FRS A NAME, DRE AKAE
BFLARE, DFRBOT DHÉRAUIES

Sûreté financière de réhabilitation de Penvironnement

FRÉAT H HO N 26 4e 4e

La SOCIETE alimente un Compte de süreté financière de réhabilitation de l'environnement
conformément aux dispositions du Droÿ Applicable en Ia matière,

PAR A A ee

ARTICLE 19 - FORCE MAJEURE ET MODALITES DE GESTION DE L'ELECTRICITE

Li 19 SR PLATE 2 EE
19.1 Principe
EU
19441 Pour les besoins de la présente Convention, l'expression Cas

événement imprévisible, Ænsurmontable et hors du contrôle de l

non), blocus, révolutions, émeutes, actes de violence publique, révolt
terrorisme, Pillages, sabotages, coups d’État, troubles civils OU sociaux, grèves, lock-out, incendies,
inondations, tempêtes, ou autres intempéries climatiques, toute Catastrophe, épidémie, glissement

de terrain, tremblement de terre où explosion ; actions

Majeure ),

?
HAL Hg, - NUE NET EENTE DUR FETE Se LAS BALE
Ar, PEUR LUF FA A Da ARTE DU AE BALLET)
RIRES CRERAR EM) HE Gé M, AR N
BE XX, JM, HR, EX, HAE, MT, HT, KDE, HORS ANSE
JURA ARR LEUR FR, ARE, ME EUR RARE, LOL

Q-

69 “
f
VA 2

ñ

19.12

19.13

19.14

19.11

19.2.

19.2.1

19.2.1

PCF, GEdx, tre, UP ST TU SH. IE 4, 2KAI/R EUR
HA RE HARAS: LP ME BR 1 Lx fe CLEA HIBREE D JE Hat

LEE DUR FIGE RE BLULPAOTRENTS PAT ARENA CR

GE DR

Si une Partie est affecrée Par un Cas de Force Majeure qui empécherait cette Partie de remplir tout
OU partie de ses obligations au titre de ln présente Convention, elle le notifiera par écrit à l’autre
Parti le plus tôt possible ; et dans tous les cas dans un délai de vingt (20) Jours Ouvrés à compter
de la prise de connaissance du C: indi i

constitutifs du Cas de Force Majeure ainsi que la à
des obligations affectées

#14 SEA A 2 op AFS 7 DUC DUR & Bt PRET HUSZ ARR LI
DEN LE RSR ALERT, ZE HAE DEAR TT fie 7 fe RÆZ+ (20)
PILEHN. KA ADS AE AOR HE DUR FC nf ft a LM 45 D 6 HO Pi ER
AU — 77.

1.$ Parties conviennent que I survenance d'un Cas de Force Majeure entrainera Ja suspension de
l'exécution des seules obligations des Parties affectées par ce Cas de Force Majeure,

AS AT 27 Eco GP EDS TRES

ROLE A Pi 7 9 ed LEE

Dans l'hypothèse où un Cas de Force Majeure empêchant l'exécution de l'intégralité des
obligations d'une Partie Perdurerait plus de cent quatre-vingts (180) Jours, les Parties s'engagent à
trouver une solution appropriée permettant I reprise ou la poursuite des Activités du Projet.
TT Pi ff MENU TEST HORS —F A+ (80) Ég.
DUT ISA ES 4R ÉTSAUAEPUREE, DA NE F9 HSE Eh KR.

77 RATE PPT ENT RSR nT RES 313 RER EE ANT
RALTE.

Modalités de gestion de l'électricité
F8 29 FEU

POP CLÉ ELA DE AE ARE > He, BUREAU D I ER
F2 TE SX MUR MEnS

Pour l'application du présent Article 19, ilest précisé que les termes « pére d'électricité » où une «
fncapacité à obtenir de l'électricité s désignent toute situation dans laquelle :

A TEM A HUE 10 RAUEZ ft, ÉRMR EEOE re tan ph,

Ve
{

hp2
@ La puissance disponible aux transformateurs utilisés par la SOCIETE est inférieure en
orenne, pendant une durée de cing (3) Jours consécutifs, à quarante pour cent (40)
de li puissance souscrite par la SOCIETE ; et. xommienenr

CLIENT 72 MH RERE Hi (5) RE AS GA M Dh M 5
ZE Go) y: M,

() La SOCIETE n’a Pas pu, malgré la mise en œuvre d'efforts raisonnables à cet effet,
trouver de solutions alternatives Permettant le maintien de l’Usine en production
Pendant cette période.
RUE T ASH, (HE TARA REP SAT AE A9 BE CAR BAD LME HE TL
DRE MAUE

ARTICLE 20 - GESTION DES ACTIFS DU PROJET ET DE L’USINE

PET] RSI EE

20.1. Propriété des actifs du Projet
BE REPRISE

20.11 La SOCIETE sera Propriétaire des Actifs du Projet,

ÉMESUTE ETS ET EE A

20.2. Utilisation de minerais extérieurs
SAR A LE

202.1 a SOCIÈTÉ peur à tout moment *pprovisionner lUsine avec du minerai autre que le Minerai
PATATE LE GR GA 2 a ef 2 Dodge HÉRETI.,

20.22 Avant] Expiration de la présente Convention où sa disparition pour quelque autre cause que ce
Soit (notamment en cas de nullité, caducité où résiliation), là SOCIETE approvisionne l’Usine
avec du minerai autre que du Minerai, les coûts Y'afférents er la production de Produit en résultant
suivent le même régime d Imputation/récupération et de Partage que celui défini dans la Présente
Convention, en particulier son
AE HD 6 BR 2 A EH LE BEN CREME, ENTET IT HU) ZA,
RONDES E TT ER BLSF AQU A HERLT.) AELISE (9H LA Le FE PE 9 pe je
RM A HR SC IEP fre BE NOIE À / fe A 4 HA

2023 Les modalités d'approvisionnement et d'uëlisauon de PUsine après l'expiration de Là présente
Convention ou sa disparition pour quelque autre cause que Ce soit (notamment en cas de nullité,
caducité ou résiliation) seront définies dans le plan de fermerure du Projet visé à lArücle 20.3.
AH DUREE 15 2 46 Bi fT fo] REX CH LEGER RUE ARR AO ED) ÉLIRE
LME AN 5, HEHUEE 203 SALE A FRS it LIRE.

20.3. Plan de fermeture du Projet
RE PAST RI

20.31 Au moins trois (3) ans avant la daté prévisionnelle d'épuisement des Réserves Exploitables

ouvertes par la présente Convention, ou en aie disparition de ka Convention Pour quelque

P #4

case que ce soit (notamment en cas d'expiration, nullité, caducité ou résiliation), la SOCIETI:
prépare un projet de plan de fermeture du Projet

LEA 2 MD Je A9 BC 2 A fs FA AOL: AU 4 == GT, REA MNX
PILE AIRES EX CURE EE RAGK ARNO). AA HE PER
RULES

20.3.2 Le plan de fermeture du Projet visé ci-dessus :

ER E Mit R:

à Définitles modalités, termes et conditions d'utilisation ultérieure en commun de l'Usine
entre là SOCIÉTÉ et GÉCAMINES ;

PE À AO REZ ER RMOLT MR, SRI PE:

Qu) Décrit les opérations de réhabilitation de l'environnement déjà effectuée (nature des
opérations, lieu, date, coût associé, etc.) :

RÉ D SONO PRS LEE) CEA ba EU, 4H) :

Gi) Décrit les opérations de réhabilitation de l'environnement restant à effectuer (nature des
Opérations, lieu, date prévisionnelle, coût prévisionnel associé, ere.) ;

MERE SE PRIE RE BE Ah Ca PE He BUT EDS AIX ficit 4
#4) :

Gv) Dresse l'historique des montants crédités et débités sur le compte de sûreté financière
de réhabilitation de l’environnement H

PUR BEL ERA 46 He fr pa TA LE Ge AN F5 IE;

(Q] Dresse une estimation du manque ou, selon le cas, de l'excédent de fonds disponibles
sur le compte de sûreté financière de réhabilitation de l'environnement ;

BL DAS AZ LE 2H (RL Pc A 2 de SR BE CHAUDE) AY FA
LIL A

(mi) Décrit comment et dans quelles proportions la SOCIÈTE er HKEMI se tépartiront
Péventuel excédent de fonds disponibles sur le compte de sûreté financière de
réhabilitation de l'environnement après achèvement des opérations de fermeture du
Projet et de réhabilitation de l'environnement.

SRE PE PEAR F FDL AIRIS Li SE 2 F3, ASIA HKEMT #4 dns] LUXE fée
RE  2 A A A2 5 4 RE ' h  E  t  <

ARTICLE 21 - RÉSILIATION
FAXME

211

2111

21.12

2113

Résiliation anticipée par GÉCAMINES
À OA AUREATAESS

Dans l'hypothèse où HKEMI ou la SOCIETE violerait de manière substantielle et persistante
l'une de ses obligations matérielles au titre de la présente Convention, GI MINES aura le droit
d'adresser à HREMI ou le cas échéant, la SOCIETE, une notification formelle lui énjoignant
d'exécuter ses obligations dans un délai maximum de six (6) mois.

Æ HKEMI 4 À ESC A DEEE 2 UN FAI
BCIESGERI HKEMI RAA CB) , Et JL ZE M

MECS, JUKE
C6) FARMER.

Dans l'hypothèse où HKEMI ou le cas échéant, la SOCIETE, ne corrigerait pas cette violation
dans le délai maximum de six (6) mois susmentionné, GÉCAMINES aura le droit, par notification
écrite envoyée à HKEM 1, de résilier la présente Convention ou d'en réclamer l'exécution forcée
(à sa seule discrétion), avec ou sans demande d'indemnisation.

Æ HKEMIR AA] CHR) ÆERRKA (6) A HER A RA Et #7
DO DER DHEA A LE ZE BEA HIREMI JRRRER A NN ERREUR AT, nf
ERSRERBES.

Par excepüon aux süpulaions du présent Article 21.1, GECAMINES pourra résilier la
Convention et mettre fin au Projet en cas de survenance de l'une des situations suivantes :

AARIDUCE 211 AMEN. CEST AE TR EE RRE n MER Hide JL
IEEE :

ième Tranche de Pas de Porte Initial n’est pas payée à GECAMINES dans le
délai prévu à l'Article 14.12, et la SOCIETE et/ou HKEMI ne remédie pas à cette
(30) Jours à compter de la mise en demeure de la
LE et/où HKEMI par GECAMINES :

0]

RER 141.2 Le AE HO MU p fa 4-99 EF LEA AUTRE, ELLE 2 0
ARR HREMI = (30) AA, ÆAIAI/ER HKEMI RATES HHTE.

Gi) La Troisième Tranche de Pas de Porte Initial n’est pas payée à GECAMINES dans le
délai prévu à l'Article 14.12, et la SOCIETE et/ou HKEMI ne remédi
Situation dans un délai de trente (30) Jou
SOCIETE et/ou HKEMI par GECAMIN

ARLES 14.1.2 HOME AJAUR PA 170 A EPA TIR, ELA 0e
I /5 HKEMI HE (0) Me 2 AI/8$ HREMI REV IE STE:

Gi) La Quatrième Tranche de Pas de Porte Initial n°
délai prévu à l'Article 14.122, et la SOCIETE
Situation dans un délai de trente (30) Jou
SOCIETE et/ou HKEMI par GECAMIN]

RER 14.12 HE MEME pa UPS PITES UT NEE E ELLE #6]
ATRI/R HKENI HE te: fe 630) HA, AJ A/ TIKEMI RAIE ZE:

(i)

&)

&i)

Gi)

(vi)

Gi)

La Cinquième Tranche de Pas de Porte Initial n’est pas payée à GECAMINES dans le
délai prévu à l'Article 14.12, et la SOCIETE et/ou HK MI ne remédie pas à certe
Situation dans un délai de trente (0) Jours à compter de la mise en demeure de la
SOCIETE et/ou HKEMI par GECAMINES ;

RASE 141.2 STAR PE USE AIR HE AIME, AE KE
AFTA/E HKEMI SZ + (30) AW, A A/R HKEMI RATE NEIGE,

L'Étude de Faisabiité Initiale na pas été intégralement réalisée puis transmise à
GECAMI

TPE ME RUR DIR A ES 8.22 À AURA MER 193 22 LASER ER ES
D, Hi “D À TJ A/8 HKEMI A2 = (3) TAB. GER
FRÈRE 85 SE HAINE IG A PE BA OCR JEU TE LR 9

L'Étude de Faisabiliré Mise à Jour n'a pas été intégralement réali Puis transmise à
GECAMINES dans le délai visé à l'Article 8.3.2 et il n'est Pas remédié à cette situation
dans un délai de trois (3) mois à compter de la mise en demeure de la SOCIET et/ou
HKEMI par GECAMINE. l'exception du cas où un Cas d'Abandon a été notifié par
la SOCIÈTE à GECAMINES dans les conditions visée, Arücle 8.5 ;

FIAT TE DETTE MAN EE ZE 8.3.2 SR PITAUSE AURA PAL PT 4 BITES F
By, HE SA A/88 AK EMI HS 2 Ft = (3) FAN, ShHERAE
FARÈC. AIDE 85 FRE A 5 RNCS EAU RER AR

La Date de Démarrage des Travaux de Construction n'est Pas intervenue dans Je délai
Visé à l'Article 9.5,2{ii) et il n'est pas remédié à cet situation dans un délai de trois (3)
à compter de la mise en demeure de h SOCIETE et/ou HKEMI par
©CAMINES; où

LÉ A An
FR 5

HR LR AZ HAS 05 2) MLSE (1 MAUR PS9 2
PB HREMI #2 AE 3) FAR, MR

(6) mois à compter de la mise en demeure
AINES;

remédié à cette situation dans un délai de
de la SOCIETE et/ou HKEMI par C

DEEE Tr: LASER FIAT 9.3.2(i) 4 HUE (1 SE URL BISERR,
JB REA SI F0/2 HREMIAE > HEX CO FAN, BR
AE:

La Date de Production Commerciale n’est pas intervenue à l'expiration du délai de grâce
prévu à l'Article 9.3,4(i) er il n’est pas remédié à cetre situation dans un délai de six (6)
mois à compter de la mise en demeure de là SOCIETE et/ou HKEMI par
GECAMINES;

RALALE ES At 9330) ARE AO RU AE DU RESERR. FAR ER
MAI A/R HREMI 2 Hib CO FAN, BR ANA.
7

HA

212.2

213.

21.3.1

213.2

@) Un Transfert de Droits a eu lieu en violation des stipulations de l’ Article 27;
RUE 2 ARENA IS.

(si) Le Contrat d'Amodiation est résilié ou devient caduc.
D BU ER FIM IR ER SEA

Résiliation anticipée par HKEMI ou la SOCIETE
HKEMI E0 5] HE RUES

Dans l'hypothèse où GÉCAMINES violerait de manière substantielle et persistante l'une de ses
obligations matérielles au titre de la présente Convention, HKEMI ct la SOCIRTE aurs le droit
d'adresser à GÉCAMINES une notification formelle ni enjoignant d'exécuter ses obligations dans
un délai maximum de six (6) mois.

A FER HLRF BITES Je 2 HUE RE MISE MES, VU HKEMI AIN BD BUIE
AI HKEMI, HR ÆRKA C6) PAPERS.

Dans l'hypothèse où GÉCAMINES ne corrigerait pas cette violation dans le délai maximum de
Six (6) mois susmentionné, HKEMI et la SOCIETE auront le droit, par notification écrite envoyée
à GÉCAMINES, de résilier la présente Convention ou d'en réclamer l'exécution forcée ( sa seule
discrétion), avec ou sans demande d'indemnisation.

A FU ÉRE KR? C6) À HAINE ES f5 A, JU HREMI #12 57
FAR HOUSE CE PT An BE MRBÉR AR HR HEAR 4 RTE SR BR ACTE RM fé
&e

Conséquences de la résiliation

MIRE R

la résiliation de la présente Convention n'entrainera pas la dissolution automatique de la
SOCIÉTÉ ni la résiliation de ses statuts.

AR DEZ ARÉHEAR LE SEX T6 Ari Me DRASS SC AA AO ARE

En cas de survenance de l’un des cas de résiliation visés à l'Article 21.13, sauf si HKEMI ou la
SOCIETE remédie audit cas de résiliation dans le délai de remédiation visé audit Article :

LUE 21.15 A ME ROME TE, BRIE HREMI B$ XF) 2 EE 4 M fUR
BOUIR IN RAC EIRE HE. 250.

[0] La Conventon sera considérée comme résiliée de plein droit à la date d'expiration du
délai de remédiation visé à l'Article 21.1.3 5

HR 2113 RP ATARI À, AN HA SE MES +

AMINES pourra résilier le Contrat d'Amodiation à la date d'expiration du délai de
remédiation à l'Article 21.13 ; er

Gi)

ALIDP TER SPA SE ROUE 2 1 26 EU €

Gi) Les Parties préparent d’un commun accord er mettent en œuvre le plan de fermeture du
Projet visé à l'Article 20.3.

AU AL UE 2 RAS AE SES ETES 20.3 AE AO D FI Gi,

ARTICLE 22 - RESPONSABILITÉ ET INDEMNISATION
2 RES RUE

22.1.

225.

Constitue une violation de la présente Convention toute non-exécution, mauvaise exécution où
Sécution tardive d'une obligation contracruelle prévue par la présente Convention y compris le
Manquement aux déclarations et garanties contenues dans la présente Convention.

PAT A DIS AUS AU € FIX 9 LAVAL REMISE. GATE
FAURE ES RECU E, AE ARR 25 Hi AE LOI.

En cas de violation par GECAMINES de ses obligations au tire des présentes causant des

dommages à HKEMI ou à la SOCIÉTÉ, GECAMINES est tenue d’indemniser HKEMI ou la
SOCIÉTÉ, le cas échéant, pour les préjudices subis, à l'exception des dommages indirects et des

pertes de chance.

DRE DEEE SE LEA DO FALSE HKEMI RATER TE, HIT
35% HKEMI BR EI PAR AUS MAT AE (AA), TERRE RAA SLR SR.

En cas de violation par HKEMI ou la SOCIÉTÉ de leurs obligations au titre des présentes causant
des dommages à GECAMINES, HKEMT où la SOCIÈTÉ, le cas échéant, est tenue d'indemniser
GECAMINES pour les préjudices subis, à l'exception des dommages indirects et des pertes de
chance.

BR HKEMI 882$] BASE ZE À HUE TA RUE LUE, HREMI Bt
FIAT X SN 4 6 0 A SE 1 D fr A AS). ABLE fe Hi RAP LR RER.

HO A GRH) , JO GILÆ HI)

HR 222 AIT NF, HE
Æ 405 RATE. PRES AE A RE FT RE 2H, APRES ICE EE 2 té pl
HUE PUR.

>sitions de la présente Convention, GÉCAMINES
indemnisera HKEMT, ses Affiliés ct la SOCIÉTÉ {le cas échéant) des conséquences des plaintes,
dommages, pénalités, réclamations, obligations ou autres Sanctions, si ceux-ci résultent

directement ou indirectement (ÿ) d'exploitations, actions Ou omissions de GÉCAMINES ou (i)

Signature du Contrat d'Amodiation, où Pour toute réclamation ou pénalité pour des faits qui
ntrat d'Amodiation, à moins qu'elle ne soit
attribuable à HKEMI, ses Affiliés ou la SOCT © ou que HKEMI en ait cu connaissance

LEA 4 D A MAUR PO BIE T, PRO MURS MIE Re
DE ÉERR A AE ÉE TA VU AU RARE HREMI. JURA EI RIA RS Ch), LES)
REA PE FC RE BR NE Rech FC) FE ie LNEN AA EN. Gin EX BL lei

SR

ÉRZ ON RENE HMS M/S, REP URLS FRE 2 à
CRE PROS SCA ER TON, DRAP PE Ro SSI HKEMI, #
KES RAT. 8 HKEMI ZE FI B0 44 te.

Sans préjudice de l'application d'autres dispositions de k présente Convention, HKEMI et/ou la
SOCIETE mdemniseront GECAMINES des conséquences des plaintes, dommages. pénalités,
réclamations, obligations ou autres sanctions, si ceux-ci résultent directement où indirectement (i)
des Activités ou des actions ou omissions de la SOCIETE ou de HKEMI.

ARR RARE OR F.  HKEMI FI ŒPRLAEEZNE ER
REF AR, NAS RARES HUE, PARLE TETE EC HEBLNURE à FO
ERA TE HKEMI HF HAE BHO.

ARTICLE 25 - MISE EN ŒUVRE DE LA CONVENTION
36 23 KA BNXNISENE

23.1

23.3.

HKEMI s'engage à voter, ou à faire en sorte que ceux qui détiennent directement ou indirectement
le droit de vote des Actions votent, conformément aux stipulations de la présente Convention.

AURA DNDIARSE, HKEMI ACT A VAE BE TE HE BR 1 BE 2 FE NE
FERA.

de contradiction entre les Süpularions de la présente Convention et les statuts de la
es stipulations de la présente Convention s'appliqueront dans toute la mesure permise
par la loi. HKEMI s'engage à voter, ou à faire en sorte que ceux qui détiennent directanent où
indirectement le droit de vote des Actions votent, pour modifier les statuts de la SOCIÉTÉ de
manière à supprimer toute contradiction avec les Süpulations de la présente Convention.

A DD ROUE AT AR ALE RP, LEP SV AO AE PA PA DA HD UAUSE HE.
HKEMI PAT RE PR PR CE A 2 HA ARE AR AT ER HT
ER SRE A DUR RARE 2 75 APR AS A 8e

PR Ra LA FE A US ASE 2 HAE 2 OR DE SUE SE # bi A 7 5 169 3€ fi 25
BEBER LE JURA 6 A HN RP HE AE HT PL EH
LEA DUO AT A A A PES MH 2 FEAR, ARENA HN ER
RUE RAM SET. RÉ,

ARTICLE 24 - GESTION DE LA SOCIÉTÉ
FARATYE

24.1.

La SOCIÉTÉ sera gérée par ses organes statutaires selon les stipulations de la présente
Convention et de ses statuts, ainsi que toute autre règlementation en application en RDC en ce
compris les dispositions du droit OHADA,.
ARNAUD UF. A SO SES IREM HONEH

M FOR ERIÉZEE

HET

ARTICLE 25 - PERSONNEL

P2RAT

25.1. Recrutement
#8

25.141 Les employés de a SOCIÉTÉ seront recrutés de préférence parmi le personnel de GÉCAMINES,
à condition qu'ils possèdent les compétences requises, en particulier au sein des fonctions de
direction (directions générale, techniques, financière et commerciale).

FIAT SUR A HAT HR, HÉLEZA LA MERAIÉE), RICE
HIT CÉLEMANIT, HR, MA SERMEEM) RAT.

25.12 La SOCIETE fera ses meilleurs efforts afin d'accucillir en son sein du personnel de GECAMINES
dans un but de formation.

BRPRRR TEE EUR LEA À EPA, LL ARE UIl BAL.

25.13 Dans l'hypothèse où la SOCIÉTÉ recruterait du personnel extérieur à celui de GÉCAMINES, les
candidats congolais devront être choisis en priorité, à condition qu'ils possèdent les compétences
requises.

FDL HAN A DER, ESA PBORAUÉE Jp ft BE F, BARREAU

25.14 Sous réserve des dispositions du Code du wavail de la RDC et de la présente Convention, la

SOCIÉT:

LB TRUR CR) Cart) ADEME MEET. A ALL HE. ELLE
RAA HUE 5.

sera libre de choisir, recruter, engager et congédier ses employés.

ARTICLE 26 - PROGRAMMES ET BUDGETS

2H ETÈISHE

26.1 Programme et Budget Initiaux
ABRIS M

26.11 Les Programme et Budger de la période courant de là Date d'Entrée en Vigueur jusqu'au 31
décembre 2019 à approuver par les Parties dans un délai maximum de trois (3) mois à compter de
la Date de Signature seront automatiquement joints en Annexe I (les « Programme et Budget
Initiaux »).
FRFREMEZE (5 RAD, AUTHLAEMUE HZ A ÉLE 2010 12 3 31 HAUZEE
RAI PES, HSE TRAME A MAR PRE 1 € CARRE HUE HE").

26.2. Programme et Budget Proposés
RÉTUISTARER

26.2.1 Au plus tard le 31 octobre de chaque Exercice Financier, la SOCIÈTE Préparera, en collaboration

roposés pour l'Exercice Financier suivant,
7

PTE

avec GECAMINES, les Programme et Bud!

26.2,2

élaborés ec nformément 2x Principes Comptables Généralemenç Admis et sur le même modèle
due les Programme er Budget Initiaux Bguanc en Annexe 1, incluant :

RDS TEA 3 10 À 31 f, Aa. RER Ed pe ge
Le RO ra er rs mn
LR. :

be4
fl les détails du Programme des Activités de l SOCIETE Proposées pour l'Exercice
Financier Suivant;

a

Gi) un budget détaillé Précisant toutes les dépenses, investissements. ACQquisitions, Prêts où
Crédits envis. Sur une estrielle en vertu de la présente Convention Pendant

HU A D fe PRE ete mn BE,
LEA PCT

Gi} une liste des Contrats des
Exercice Financier considé,

nn

Gv) le Volume Minimum retenu par HKEMI et GÉCAMINES Pour l'Exercice Financier
Suivant ;

F— OLEZT HREMTI F1 fe PAU dr pe,

Chaque Programme er Budget Proposé inclut des dépenses Suffisantes afin de se conformer aux
<Sümations de lÉtude de Faisabiliré,

SEE SAS ARE Le, Di FETE mo ge
Toute Activité de la Qui ne peut pas être réalisée au cours g Un seul Exercice Financier
Peut être Proposée Ogramme er Budger Pluriannuels n tel Pro, mme et Budget

EU LT DITES
Hope, Te Pr om F
LA.

26.3.

26.3.2

26.3.3

Programmes et Budgets Approuvés
RRRÉIE ES DS par

Au plus tard le 3 décembre de chaque Exercice Financier, le Comiré Conjoint approuvera les
Programmes et Budgers Proposés. Les Programme er Budget Proposés approuvés constituent les
« Programme et Budget Approuvés ».

BU FH À té 12A 3 A, PÉRRSNREESU ne BHEAE(S
ETES RUE Spor PRES ES pa ”.

Pour l période précédant la finalisation et approbation des Programmes et Budpers Proposés, la
SOCIETE devra :

FRA DL M ee A

0] Entreprend Qu abstient de faire) tout ce QUI est nécessaire POur maintenir Jes
Gisements er les Actifs du Projer en bonne condition ; er

RU CELA UN ) PO AR D 2 RO A

Gi) Exécute er S'acquitte de toutes Ses obligations en vertu de la présente Convention, du
Code Minier et du Réglement Minier.

LES TA GER) 7 LA DI) tome, TASER Si y 4.

Toute dépense représentane une déviation de plus de dix Pour Cent (10%) par rapport aux
Programme et Budget Approuvés sera Sounuse à l'approbation du Comiré Conjoint dans un délai
aximum de vingt (20) Jours Ouvrés

XT Fig RAA Là Pan 2 RUVDE TER RÉSEERER 2 D 4 je 4
SZ (20) PIS AE.

HKEMI et GÉCAMINES ont
S afin de vérifier la conformité des
‘ec les Programme et Budget Approuvés

CR LERMEZT. 17 ÉEEROBURE R. HIKEMT AN 4e DIET AR RE E À  f8 df8
CARE, PRE à

Sans préjudice des stipulations de l'Arti
un droit d'accès aux
dépenses de la SOCIÉ

ARTICLE 2 -DÉTENTION DES ACTIONS ET CHANGEMENT DE CONTRÔLE
#27 RAR RER Ang LEA

27.1

PRE Ra me pre

O] fout changement de Contrôle indirect de la SOCIÉT
d’une opération boursière) ; «7

RUPUET ENT PES BRL LELT Pere :
fi l

(

Gi) toute mutation : 7 a
82

G l'exception de ceux résultant

Æ REZPES ETES

] (a) d'Acuons ou de tout démembrement desdites Actions à
4
6 BR BU ik RE 4 (9 4 8.
&b) de tour autre titre Où valeur mobilière de la SC = donnant accès

inMédtement où à terme, directement où in + au Capital social
Si que de tout démembrement

BP ARBRE An FRET Fe no
à RAGE rie, PR RASE f fre ae,

(c) de droits d'attribution des Associés en cas d'augmentation de Capital social Par
fEnonciation au droit de Souscription en faveur de Personnes
dénommées ; et/ou

ENt4s, JR REA ATRE Me en 2 me REA
LA EUR PRE À DER A Rte, A1/5k

@) ‘actions, titres où valeurs mobilières composant le capital social où donnant

Susceptible d’entrainer un changement

PRE 2 4 8 2 en fa LENS TT TS
RER EXT, FREE a,

(Giaprès les « Droits »),

CFE “AIT,

LÉ idée, je MT, AR AUEEE MP HR, At. L'EMLE
HAE, RL He À DST TR HE FJ BE hé a 2 3
AH A D xt su CUU FT Ship LOT Te" “Rx
ñ"),

272. Parexception, HIKEMI Petra Lansférer ses Actions à l'un de ses Affiliés, morennant notification
Préalable à GECAMINES, sous réserve toutefois que l'A ffilié prenne les engagements suivante
envers les autres Associés :

TEA BISR, RENE ARE EE A 0H pe FAIR A I EE Sp. (HBTHE
LL ET ET DES }

Ÿ

Pi 2

@ L’Affilié doit rester Un Affilié pendant la durée durant laquelle il détient les Actions ;

PA ER pe

Gi) Si l'Affilié cesse d'être un À ffilié, il rérrocèdera les Actions à PA SSocié auquel il était

MANPNENT ET ZE ISERE fo fée 2x JE 25 JE RERE DE 3e og
LENNPET ANT PPS RER ER EE

Gui) L'AfGlié adhère Préalablement à Ja Présente Convention Conformément à l'Article
35.12:

MPLET ETES. 35.12 LEZ MU SE SE À ÆN Fa

iv) Tout Associé Qui transfère ses Actions à un Affilié devra en notifier au préalable Jes

FARM ER fée it 5 ep à ts, AE SE Au ie DFARE ET 4
PEER HUM, a RE TTAXA 2  n
MAULLET7777 0e °

Le droit d'approbation SSt consent de manière à Permettre à GÉCAMINES d'évaluer, à sa seule
discrétion, si l'Opération Envisagée est Suscepüble d’affecter Ja Capacité de HKEMI et/ou de la
SOCIÉT emplir leurs obligations en vertu de la présente Convention, où plus généralement,
d'impacter les intérêts de GÉCAMINES,

TN 2 3 de FM HKEMI Fi/ëk A5]
CUT ENT are

BALE Au fe ve PA ed Mme :
PARDON CS fe. RTS ST

A, HKEMI DATE EP ENTRE ig

À HKENI 4 L-
Ï DER AA Gi FA LUEUR Fr
#r).

OVAIRES
22772

HUESTT ES
CEST FI

HKEMI 3 4 40 #7
HKEMT JE {5 fix #
ii 4 RE 0) TE SE ER ty
27.6,

27.9.

Les Parties Conviennent que GÉCAMINES NE SE pas tenue, en aucune façon, d'approuver
l'Opération cé pendant un délai de Quinze (15) Jouts Quvrés
Suivant la Norifica de l'Opération Envisagée devra être inrerpréré Comme valant approbation
de l'Opération Envisagée. GECAMINES RE pourra pas refuser l'Opération Envisagée

AT fe LES PET TUE TS PT ÉD 2 D > re
LE G5) DE EURO A 1 LÉLELEST TS CRUIEN

UTP PES

En cas de litige sur l'application du Présent Article, les Parties peuvent S'en remettre à l'arbitrage
prévu à l'Article 31.4 de Ia Présente Convention.

ER

bligation au titre de
1 devra être soumis à :
ment à l'Article 35,19 ; ex

TRUITE TT LES PTE LE fe
BF (1) BETRMRE 3510 ARABE Hi n À Kb A Gi) x
AIRE RE fa fé pe.

AR ba né un x a ga num HHEZ |
Æ,. PR RES AU FN LLCLLE TT 7e

ARTICLE 28 DROITS DE PROPRIÉTÉ INTELLECTUELLE

38 28 RAR eg
281 L'ensemble dus données, informatie, 'Bies qu'une Partie

28.2.

28.3,

mer à la disposition de la SOC]
certe Partie.

ne Rs, Re en ae ps
FA.

Tous les noms Commerciaux, Marques Commerciales, semboles etlo, S de chaque Partie resteront
Sa Propriété exclusive et ne Seront utilisés dans Je cadre de la SOCIÉTÉ que dans la mesure où ils
Sont strictement nécessaires à la bonne exécution de la présente Convention er avec l'autorisation
de la Partie concernée,

LE, FR, one, Prix RACUCLIE LE ER 4
RSR UE A PA pe RAA PE PS HE 06 3.

“EURE Mesure qui
Puisse porter Préjudice aux droits été cruelle de là SOCIÉ Où d'une Partie,

AE Sep ge FE Re ÉERR he ft À FR — DS TT A

#2 Jo

ARTICLE 29 SOUS-TRAITANCE
F20%t

29.1.

29.1.1

29.13

Stipulations relatives à la SOUS-traitance

SHEHXAS

SENS RAM pan HKEMI 1 HKEMI RIRE,
RER BRIE ep ULLTT Tv

SERRES O7 gene FA RC ta pt
77e
La Sous-traitance de tout ou Partie des Activités du Projer devra être réalisée par 1a SOCIÉTÉ

Lonformément aux dispositions de Ha loi a° 17/01 du 8 février 291% fixant ls règles applicables à
la sous-traitance dans le secteur Privé.

BU 2017 € 2 p g A3 17/01 SERA SES ennemis pe, DÉPPEET7
HALL HE 37 fr 5 SHUOLIEN EUR

Concurrence normale, et contenue ui
l'intégralité des Préstations qui lui sont confiées.

frs D EN ARE TE GA prog FÉRRUS EP 03e mm
RUE ETS

La Société notifie Au Comité Conjoint un Rapport sur la Sous-T: FAtance dans un délai de trente
0) Jours à compter de la fin de Chaque Exercice Fiscal.

QUE 7777 F Go) CRT EETRS HER,

ARTICLE 30 - ASSURANCES
Fu0&RR

30.1.

30.1.1

Obligation d’assurance
ROZ
Ta SOCIETE devra conclure l'ensemble des assurances abituellement contractées par des

OPérateurs miniers prudents et raisonnables agissant en République Démocratique du Congo et
Péfmettant de couvrir ROtamment Jes risques liés :

RTE En vanne en #
LE So FR 2€ FAIR, 4

fe #2
6] À Sa responsabilité civile (Professionnelle et XHacontractuelle) ;

LR CNRC) HUE.

(ü) aux chantiers, aux Installations et Aux équipements ;
SLHE, BG ANS AA,
Gi) Aux pertes d’exploitanion et

SAR TEX Ju

Gü) au remboursement du Financement du Projet ;

SRE F1 pi #X:

Par la souscription de polices d'assurances en conformité vec la réglementation applicable auprès
de Sompagnies d'assurance INntcrnationalement féconnues {ci-après les « Polices d’Assurance »)

MAP FERA ft a 2 à CF RE),

30.12  HKEMI s'engage et se Porte fort que la SOCIETE Souscrira et Maintiendra en vigueur à ses frais
l'ensemble des Polices d'Assurance À défaut de Souscription
Ou de maintien en vigueur par la SOI
indemnisera la SOCIETE

HKEMI 3 if A4u14R, AIT

3013 Ja SOCIETE CoMmuniquera aux autres Parties, dans les dx (10) Jours à Compter de Jeur
Conclusion, chaque Police d'Assurance SOuscrite ainsi que tout avenant applicable ultérieurement

aux Polices d'Assurance SOuscrites.

ÉRÉET TP 77 (0) Hw, DRUUP ANT T 7 ART EURO pra
FERRÉ AIN FE be.

ARTICLE 31— RÈGLEMENT DES DIFFÉRENDS ET ARBITRAGE
6 31 ROME

311 Droit applicable

La présente Convention est régie par Les lois de Ja République Démocratique du Congo, quant à
Sa validité, son interprétation er Son exécution.

AS, HEREZE EH FE MIIAUR + HAE He,

#12. Accord Amiable
HF th

3121 Encas de litige ou de différend né de la présenre Convention où <n relation avec celle-ci, les

a TE 4 en mp pepe PRIE ae, HAE
T1: PR dr

3122 À cet effet les Parties SLI COntreront dans Les quinze (15) Jours Ouvrés de Pinvitarion à une telle

AE. DEEE T7) EME 7 (15) PTIEN tr 2. PE Sri at zy
BPÉELE SEE + 4 (5) LEA ke t. BR 2H RE Er d, FER; Ha
ET HE 2

313. Procédure d’Expertise
ÉTEr

3131 Chague Pare Pet demander là nomination d'un expert indépendant Q «Expert
Indépendant ») en cas de litige ou de blocage Portant sur tout Sujet d'ordre technique découlant
de la mise en Œuvre des stipulations de la présente Convention.

$ 4 bi ME A ff ET ER AE 9 HA
ER CHER) :

3132 Dans un délai de dix (10) Jours Ouvrés Suivant la demande d'une p tie de nommer un
Indépendant, le. Parties choisiront

IA, x PARA fo tp

3133 *dent pas sur l'identité de l'Expert Indépendant, celui-ci

vrés, par Je C

és Services de endant en
dant sa désignation.

DETTE
RÉCETE "Pair
313,4

313.5

313.6

313.7

314.

314.1

314.2

314.3

Les Parties auront le droit de Présenter des Observations écrites à l'Expert Indépendant, mais
l'Expert Indépendant aura le pouvoir de déterminer la Procédure à suivre dans le cadre de sa

Imission.

TA EU CURE TETE BTE Res mn, RAT ET HR
JERUT.

Pert Indépendant Ja
documentation pouvant Faisonnablement être exigée par ] Expert Indépendant dans je cadre de sa

BE Rite (30) PIERRE Ce à BRIE EE 2 08 6 48
RE NAS, FAR AU FU SELLE, AP UTETTT A

Les frais er honoraires de l'Expert Indépendant seront négociés Conjointemenr Par les Parties et
réglés par la Partie demanderesse,

4 PA, JF ED On pt n

D D EP (3) À RER D ARC En bg 2
AP EN Aa Re 2 nn HT AD. a RP EEE A fé ag
CT LÉ PTT TEE LÉ EPRTE In LT 70 TU F4
ÉCER

Pal PRE A UDOGE TR dé
FAR 5 tea 1

SO HEIL # HHiX Son. HER. (qu
METIER ETES GÉETET
FAX, BUS #54 SUR ENE PT ES

Les Parties devront exécuter immédiatement là décision qu Mibunal atbitral et renoncer à tout
droit d'appel dans la rx Fe droit à certe renonciation, L'approbation de ladite
écisi 6 fe devant n'importe quelle

Ro EL RO FT fe ep Æ AR PRG AU SE 4e EURE. {T for “Ji
HJey T7

ARTICLE 32 _ NOTIFICATIONS
3240

32.1. S:

RTE BE vo Ag age HAE TETE FIRE, ft, HER TUE 5 4 big
A

Pour GÉCAMINES
F4

F

1.0, 450 - Lubumbashi
République Démocratique dy Congo
Courriel : Famenga.shimuamba@ gécamines «4

DETEPET
P.O. 450 PT 0 4e
Kamanyola Xië 419 5

FE REHAL . Kamenga.ishimuambaG gecamines eq

Pour HKEMI Ü
HKEMI

HONG-KONG EXCELLEN MINING INVESETMENT CO, Ltd

À larrention du Président du Conseil d'Administration
A

137.139 eo RO Central, Hong Kong
Courriel: langfeng( Putailai.com

ERA ALES 45 (LA 7
HEK

FFE Tifit qe 137.139 4x

ZA AE 12 pt

HE HG Hé, langfeng@purailai.com

Pour la SOCIETE :
AA

KIK MINING SASU

À l'attention du Président

3° 410, avenue chemin Public,

Juartier latin, commune de Manika, ville de Kolwezi,
Province du Lualaba en République Démocratique du Congo

RIR D AG BA GX TER 2

32.2.

32.3.

EE
DEEE) Lualaba #
Kohvezi 15 Manika [5 Laris #4
chemin publie Kj 310 &
EME HE, Mapei(@hkemi.hk

piiraat le jour de la réception : (à) en cas de Communication électronique, le jour ouvrable suivant
la date de Ja réception de Ja Communication électronique.

A Gi) RUE TEE
FRE À ie, FER ELA, MHZ À, RAM, RÉRLAT ATH.
Gi) FAT, MARS ARR L En

Tout Changement d'adresse Sera notifié par écrit aux Autres Parties au moins dix (10) Jours Ouvrés
AVant son effectivité.

ARTICLE 33 CONF IDENTIALITÉ

Fast
35.1 Annonces
A

33.2.

Aucune annonce Publique, d'une quelconque nature ( compris tour Communiqué de Presse où

toute divulgation » ne sera faire en relation avec la présente Convention, sauf accord Contraire

Convenu par écrit entre les Pa droit en Vigueur en République Démocra tique du
Congo ou le droit applicable à ur les Parties l'exige, y Compris toute réglementation
de tout marché boursier auquel to Ses Affiliés est soumis,

BRIE 53 45 érn PE fRaDE y TRI HI F7 frite
FE Bb COHME T5 RUE — KE 2 fi | AE TL ER - AU
FRAIS A eee 1 RARES) EST

Informations Confidentielles

FREE ER

€133.6, chaque Partie Préservera

tt veillera à ce que ses dirige € BE et conseils professionnels res
la confidentialité. s ions, toux documents et JUS autre Supports fournis à l'une
i l'un de ses consultants qu conseils, ou reçus par elle,
Compris par to: ne Convention et/on Toute discussion ou
document en lien avec sa nég <tidentifiées comme Confidentielles (les « Informations
Confidentielles »).

FE 533 SALE 33,6 HALEINE, HER RAR em er CRE
ARE LUE TU BUT ER AR HE
PARA, PME En ay à x 3 by iy te
ERA A em FA

33.3. Exclusions

LEE TS

IArticle 33.2 ne s'applique pas:

F332Æ#AEMT.

0) Aux informations qui sont, ou deviennent, disponibles publiquer
Pat lation de la présente Convention ou développées de mani,
une Partie
AR EEE 29 7 2 Le { FOR 2H A Ge y
MOTS à,

() Aux informations dont la
SA sa possession avant Je
EE iE : DREE LG 28 4 8 fe

Gi) Aux informations “ommuniquées par une Partie à des Affiliés, des dirigeants, des

employés, des consultants indépendants et des conseils professionnels mandatés par une
Partie, des COntractants existants ou Potentiels, des inves i

Où des institutions financières, en lien

l'évaluation du Projet et sur la base des inf

réserve que le destinataire concerné

MAG TS TIETR ATH IF A FE ARC
RIREAN ET RAR, LEUR ÉRULE PE Tr
AA, TELE A, FU HAL éd

@) Soit soumis à une obligation de Sonfidentalité au titre d'obligations
Professionnelles ou contractuelles : ou

LATE 71 RODNNIT TE æ

&) Soit informé de Ia Mature confidentielle de ces Informations Confidentielles
et s'en, ar écrit

gage p: à

EUR CT AU
CÉUPLÉS, RER 7e
£, IH EE lo.

1 respecter des restrictions de confidentialité
substantiellement identiques à celles stipulées dans le Présent Article 33.4 ;

A 3% Ru fo ft PRADA TE a 4 es
33.4 RUE — Ben fete,

@) À la divulgation d'informations, dans Ja mesure requise par la loi, par toute juridiction

FRERE, a  —
8:

()

334. Obligations de confidentialité
REX

Aux fins de l'Article 35.2, les Parties devront :
A 55242 Fit, MORE:
O6] Conserver tout document, équipement et matériel qui font partie des Informations

d'empêcher que les Informations Confidentielles ne soient divulguées à des personnes
nOn autorisées ;

LIT ETS LHEU ET 22 AE 6 Pc ep
LESSIVE EUBIEZS Rex RER EECTPTUTE :

& Maintenir des procédures tdministratives adéquates, afin de Prévenir toute perte
d'informations Confidentielles: ee

CETTE TE Bitte

AURAS,

* de perte éventuelle de toute Information
* demander une mesure conservaroge

Gui) Taformer immédiatement l’autre Partie en c:
Coufidentielle de sorte que certe dernière pu
Où prendre des mesures appropriées.

FRERE REZ RAONEIEF, NES RUE A 7, CUT EDPEE:
RUES RS HEAR UE 2

33.5. Restitution d’Informations Confidentielles

PRES BOIRE
335.1 À la demande d'une Partie, chacune des autres Parties devra :
ÆHRZTF, B-H6:

(0) Détruire ou retourner à cette dernière tous les documents <t Supports (et toutes les
Copiés) contenant, reflétant, intégrant, où fondés sur des Informations Confidentielles :

FER y 5 a je to RS HA SO fe 5 AE ff) CARE CA
RAI) ;

di) Effacer toutes les Informations Confidentielles de son système informatique où qui sont
stockées sous forme électronique ; er

MR RÉ est gp app #: fl

Gi) Certifier par écrit à la
Présent Article, étant

lg 7 EL CRUE stop RENE TA ACT TI HE
D ET TEE LAR
PARU REP EL a ra, RÉAL fa bo 2
ALL CTET Sn

Gi)

SRERSpe CR E Eh a 2 ep F
BAS HOME, EUR Lie
PRE ACER GR

335.2 Toutes les Informations Confidentielles qui ne sont Pas restituées où détruites restent soumises
aux Süipulations du Présent Article,

ER

33.6. Durée des °bligations de confidentialité
PRE OUS ÉONIER

Les obligations contenues dans le présent Article expireront au rame d'une période de vingt-
quatre (24) mois à Compter de la date du terme de la présente Convention sous réserve que cette
Expiration soit sans Préjudice de toute obligation continue des Parties de Préserver le caractère
confidentiel de toute Information dès lors Que cette obligation esr imposée par la loi.

ARS NE 0 3 2 8 HIHR 2 15 HU C2) TA AY, TE ARE

PAU RE SERRE ppm RE PRRS EL AER AE
ARTICLE 34 _ EXCLUSIVITÉ
FURHRES

les Activités du Projet, et ce jusqu'au terme de la présente Conventio
# FU HKEMI RTS 2 57 st tr ÉRURTE DETTE DÉS D ET

ARTICLE 35 _ STIPULATIONS DIVERSES
RS ARE

35.1. Cession des droits et obligations

DUREE

35.1.1 Toute cession directe où indirecte des droits et obligations résultant de Ja Présente Convention
requiert l'accord préalable écrit des autres Parties

PT ÉCRIRE LE 2 pi DL E PET AU B

35.12 Nonobstant ce qui précède, HKEMJ Pourra céder librement, Mofennant notification Préalable à
GÉCAMINES, ses droits et cbligations au ti la présente Convention, au Profit de tout

GÉCAMINES Sonfirme le droit exclusif de HKEMI de <onduire, par le biais de la SOCIÉTÉ, le Projet et
n.

35.13

35.2.

35.3.

35.3,1

35.3.2

RER LEE, HKEMI 0j An 0 pe ÉMÉTETT
Ai L ÆFÆft: SRE FU Eve me
RER HZ km G) RER RIRE HKEMI SC USE 5) AE AR it

FX A 5] FERME A 5h. HKEMI PAR 2 A LG pe 2
DER ETC PEN AUS REA AIAO à 4.

LÉENDET ET S FRE A bi nt ee on A MERE Bi tr,

Annexes / Ordre de prévalence

MR /ARSEE FT
Les Annexes font Partie intégrante de Ja présente Convention.
ARE Ati PETER

En cas de Contradicüons où d'incompaubiliré <atre les stipulations au sein de la Convention, les
Parties appliqueront l'ordre de Prévalence ci-après, par ordre décroissant de priorité :

MAMULE 777 7 RIRE FM y CPR EME Er » :

(O] Convention @ l'exclusion de ses Annexes) ;
Bi CRETE) :

di) Annexe À (Conditions saspensies) ;
AA Cégep)

(ii) Annexe H (Chronggramme) £

MP H Gin) ,

Gv) Annexe E (Rederam d'amdiation) :
HE CALE D EC ALU 6 » :

&) Annexe K (Récupération des PP diet are

eu

BTE R CÉLRERES Ban)
(i) Annexe B (Droits et Titres Miniers) :
MITEB CPR) :
Gi) Annexe D (Contrat d'Amodiation) ;
- MAD HAE)
(ii) Annexe 1 (Programme et Budget Tnitiaux) ;
MAT CREME) .

(x) Annexe G (Programme de Certification des Réserves du PE 11600) ;

HA G GE 11600 MENU UNE DE

G@) Annexe F (Programme de Certification des Réserves du PE 884 P);
RAF CR 8841 TRUE MATE LD)
(xi) Annexe C (Live des Informations Diponibhs trancmises à HKT MD):

BFC CEE HIREMI COLLHICRTIE 2

(ii) Aanexe J (Madèk de Rapport de Perfarmame) :
BTE COMIRR EUR)
(ii) Annexe L (Exemple ustratif relatif au remboursement).

HIFE LOF RSR UD)

35.4. Assurance complémentaire

AFFERRE

Chaque Partie s'engage à, ou se porte fort de l'engagement de, faire tous actes, prendre toutes
mesures et signer tous documents qui pourraient étre raisonnablement requis pour donner plein
effet à la présente Convention.

ÉD RAA LAB (RS Dé A A fc AR FE HA GE RAS A D AH RCE. ÉAOEUNE

ERIC LE A ER LR EE,
35.5. Champ d'application
EH È

La présente Convention à force exécuroire entre les Parties ainsi que leurs successe
cessionnaires autorisés respec

35.6.

35.7.

35.8.

35.9.

35.10.

35.10.1

Æ HD Hi me à AE RAI Enr pe AH Eh fg4E
A OA TT PEAU MATTER fE
DLL ET ne

Intégralité de Paccord
RASE

La présente Convention SOnstitue l'intégralité de l'accord entre les Parties, et remplace toutes les
déclarations et accords antérieurs relaufs à l'objet des Présentes, verbaux où écrits.

ER 2 né pp JA RP RO bp
PIC TE 9 on

la présente Convention, ainsi que de tout autre document qui en découle, la Vérification de
Pexécution des Conditions Suspensives, les demandes de Modification et défauts.

MAROC TT RH PR AE BAISE ft É]

MAIS TEMETR HEURE PE (9 3 ph 4e
A CEE SR AUS it n/a

La présente Convention a éré rédigée er signée en versions française et chinoise (mandarin), En
Sas de contradiction entre Jes deux versions, h version française prévaudra,

BP PARA 2 fa ee DE CNE A fe

EUPATIPS 2 TT GRiE )

Comptes et États Financiers

KESHERX

RESTE PMR Aie À a ge nu
él.

Absence de Renonciation

FFF

Le défaut d'exer, ce, où le retard dans l'exercice, de tout droit où recours au ütre de Ja Présente
Ar la loi ne saurait être interprété cor

Convention ou prévu P: See AE renonciation audit ou à roue
autre droit où recours, ni <mpécher où restreindre l'exercice dudit où de tout autre droit où

recours,

35.10.2

35.11

35.12.

by DUB Bi fi RE os
UE P ETES" LA RIARERE HR RHRE. POLE fat a gr

LE

PET PTE RSR FE 59 5 pR 1 CE
HER AH

HKEMI est Codébiteur solidaire de la SOCIETE au titre de Ja Présente Convention et du droit

HKEMI TRANSAT mem À ELX HREMT 44 PR AN ET M fr
PRET Eee pop à #

* Codébiteur solidaire des autres Associés au titre

Chaque Associé SE VIS vis de GÉCAMIN
de l présente Convention.

RES À
Adhésion à la Convention

MAX HS

Lorsqu'un Tiers devient Associé, celui-ci adhère à la présente Convention en vue d'en devenir
Partie et les droits et obligations 4 HKEMI s’appliqueront we Plandis à ce nouvel Assoce

SRE HRHIRE, A XL HKEMI DRCEPET
SERGE Feng

Chaque Associé SE Vis-ä-vis de GÉCAMINES, codébireur solidaire des autres Associés au titre
de la présente Convention

LE RTAE A SR 6 À RIRE RU 4e.

Les signatures furent à Lo Page suivante]

(ETES

oran rap |

Fait à Kinshasa, à Ja date figur:
originaux,

ant à la page de couverture des présentes, en Auatre (4) exemplaires

ie. LOT PS TT DS CO GR,

Pour LA GÉN]

DES CARRIÈRES ET DES
RURP LÉ AS

Monsieur Jacques KAMENG. TSHIMUANGA
Directeur Généy ai

Jacques KAMENGA Ts IMUANGA #4

MA MULI MBI
Président du Lénseil 4 Administration

MA MULIMB] #4
ErKk

Pour HONGKONG EXCELLEN MINING INVESTMENT CO. LIMITED
FRET RAF

Monsieur LIANG Feng
Président du Conseit, d'Administration

REA
Érk

Pour KINGA-KILA MINING
KINGA-KILA #° LÀ 3]

Monsieur Y] Xi
ÉL T2

99
